
	
		II
		Calendar No. 424
		109th CONGRESS
		2d Session
		S. 2459
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2006
			Ms. Collins (for
			 herself, Mrs. Murray,
			 Mr. Coleman, Mr. Lieberman, Mr.
			 DeWine, Mr. Salazar, and
			 Mr. Santorum) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			May 5, 2006
			Reported by Ms. Collins,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To improve cargo security, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the GreenLane Maritime Cargo
			 Security Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Strategy.
					Sec. 5. Under Secretary for Policy.
					Sec. 6. Container security standards and
				procedures.
					Sec. 7. Radiation detection and radiation safety.
					Sec. 8. Container Security Initiative.
					Sec. 9. Customs-Trade Partnership Against
				Terrorism.
					Sec. 10. GreenLane designation.
					Sec. 11. Joint operations center.
					Sec. 12. Research, development, test, and
				evaluation.
					Sec. 13. Port Security Grant Program.
					Sec. 14. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Maritime vessels
			 are the primary mode of transportation for international trade and they carry
			 over 80 percent of international trade by volume. Improving the security of
			 this complex supply chain is critical for the prosperity and liberty of all
			 nations.
			(2)In 2004,
			 approximately 9,700,000 shipping containers came into the United States through
			 the Nation's seaports, averaging nearly 27,000 per day.
			(3)In May 2002, the
			 Brookings Institution estimated that costs associated with United States port
			 closures from a detonated terrorist weapon could add up to $1,000,000,000,000
			 from the resulting economic slump and changes in our Nation's ability to trade.
			 Although the October 2002 west coast port closures were anticipated, such
			 closures cost the American economy approximately $1,000,000,000 per day for the
			 first 5 days.
			(4)In its final
			 report, the National Commission on Terrorist Attacks Upon the United States
			 noted, While commercial aviation remains a possible target, terrorists
			 may turn their attention to other modes of transportation. Opportunities to do
			 harm are as great, or greater, in maritime or surface transportation.
			 Initiatives to secure shipping containers have just begun..
			(5)The April 2005 Government Accountability
			 Office report entitled CONTAINER SECURITY: A Flexible Staffing Model and
			 Minimum Equipment Requirements Would Improve Overseas Targeting and Inspection
			 Efforts reported that the effectiveness of the Container Security
			 Initiative is compromised when containers screened by the Bureau of Customs and
			 Border Protection and identified as high-risk are not properly inspected and
			 examined by foreign governments.
			(6)The March 2005
			 Government Accountability Office report entitled, CARGO SECURITY:
			 Partnership Program Grants Importers Reduced Scrutiny with Limited Assurance of
			 Improved Security, reports that the terrorist events of September 11,
			 2001, raised concerns about the potential use of company supply chains,
			 particularly oceangoing cargo containers, to move weapons of mass destruction
			 to the United States. While the likelihood of such use of containers is
			 considered low, the movement of oceangoing containerized cargo is vulnerable to
			 some form of terrorist action. Such action, including attempts to smuggle
			 either fully assembled weapons of mass destruction or their individual
			 components, could lead to widespread death and damage.
			(7)In August 2005,
			 the President issued the National Strategy for Maritime Security, which notes
			 that the probability of a hostile state using a weapon of mass destruction
			 (referred to in this section as WMD) will increase during the
			 next decade. WMD are of great concern since the maritime sector is the most
			 likely to be used to bring a WMD into the United States. In addition, the
			 adoption of a just-in-time delivery approach to shipping by most
			 industries, rather than stockpiling or maintaining operating reserves of
			 energy, raw materials, and key components, means that a disruption or slowing
			 of the flow of almost any item can have widespread implications for the overall
			 market and national economy.
			(8)Significant
			 enhancements can be achieved by applying a layered approach to supply chain
			 security, though such layers must be developed in a coordinated fashion.
			 Current supply chain security programs within the Federal government have been
			 independently operated, often falling short of gains which could be made had
			 coordination taken place.
			(9)In a May 26, 2005,
			 hearing of the Permanent Subcommittee on Investigations of the Committee on
			 Homeland Security and Governmental Affairs of the Senate, key concerns with the
			 Department’s supply chain security programs were noted, including—
				(A)only 17.5 percent
			 of the cargo that the Bureau of Customs and Border Protection had identified as
			 high-risk is inspected overseas;
				(B)equipment, such as
			 radiation detection devices and nonintrusive imaging machines, used overseas
			 for inspections are untested and of unknown quality;
				(C)the Bureau of
			 Customs and Border Protection has failed to develop performance measures for
			 the Container Security Initiative that would validate CSI port designations and
			 justify the deployment of personnel overseas;
				(D)the lack of such
			 performance measures and an assessment for staffing allocations has lead to
			 some CSI ports being overstaffed while others are inadequately staffed;
				(E)substantial
			 benefits including fewer inspections are provided to importers enrolled in the
			 C–TPAT program without a thorough review or validation of their supply chain
			 security profiles; and
				(F)the validation
			 procedures and requirements are not sufficiently rigorous to ensure the C–TPAT
			 member’s security procedures are adequate.
				(10)The statement of
			 managers accompanying the conference report on the Department of Homeland
			 Security Appropriations Act, 2005 (Public Law 108–334) directed the Under
			 Secretary for Border and Transportation Security to submit a report to
			 the Congress no later than February 8, 2005, which identified: (1) the steps
			 the Department has taken to date to enhance shipping container security, (2)
			 the resources that have been devoted to shipping container security in prior
			 fiscal years and the proposed resources to continue this security, (3) the
			 results of on-going projects, such as Operation Safe Commerce, CSI, C–TPAT and
			 others, (4) which departmental entity has primary responsibility for
			 implementing the needed changes, and (5) the steps the entity with primary
			 responsibility will take to implement these changes, including a specific
			 schedule for the development and issuance of standards, policies, procedures,
			 or regulations.. The statement of managers accompanying the conference
			 report on the Department of Homeland Security Appropriations Act, 2006 (Public
			 Law 109–90) directed the Department of Homeland Security to conduct a new
			 review regarding cargo container security, stating on June 9, 2005, the
			 Department submitted a report on cargo container security which was 4 months
			 overdue and did not meet the needs outlined in the statement of managers
			 accompanying the conference report on the Department of Homeland Security
			 Appropriations Act, 2005 (Public Law 108–334)..
			(11)While it is
			 impossible to completely remove the risk of terrorist attacks, security
			 measures in the transport sector designed to counter terrorism can add
			 certainty and stability to the global economy, raise investor confidence, and
			 facilitate trade. Some counterterrorism costs are integral to the price that
			 must be paid to protect society. However, counter-terrorism measures can also
			 present an opportunity to find and agree on measures that combine the
			 imperative to fight terrorism with the possibility of increased efficiency in
			 the system. These efficiency gains are maximized when all nations adopt
			 them.
			(12)The World Customs
			 Organization has taken a positive step in furtherance of international supply
			 chain security in publishing the Framework of Standards to Secure and
			 Facilitate Global Trade, which outlines a set of minimum standards designed
			 to—
				(A)establish
			 standards for security and trade facilitation;
				(B)enable integrated
			 supply chain management;
				(C)enhance the
			 capabilities of customs administrations; and
				(D)promote
			 cooperation between the customs and business communities.
				(13)The shipping
			 industry has a responsibility to monitor, self-assess, and report on the risks
			 associated with goods under their control or use. The public sector must offer
			 incentives for companies to invest in security in order to promote information
			 sharing and other public-benefit outcomes.
			(14)Increasing the
			 transparency of the supply chain will assist in mitigating the impact of an
			 incident by allowing for targeted shutdown of the international supply chain
			 and expedited restoration of commercial traffic.
			3.DefinitionsIn this Act:
			(1)Automated
			 Targeting SystemThe term Automated Targeting System
			 means the system established by the Bureau of Customs and Border Protection to
			 assess imports and target those imports which pose a high risk of containing
			 contraband.
			(2)ContainerThe
			 term container has the meaning given the term in the International
			 Convention for Safe Containers, with annexes, done at Geneva December 2, 1972
			 (29 UST 3707).
			(3)Container
			 security deviceThe term container security device
			 means a device or system to track and monitor containers for, and secure them
			 against, tampering or compromise throughout the international supply
			 chain.
			(4)Container
			 Security Initiative; CSIThe terms Container Security
			 Initiative and CSI mean the program authorized under
			 section 8 to identify and examine maritime containers that pose a risk for
			 terrorism at foreign ports before they are shipped to the United States.
			(5)Customs-Trade
			 Partnership Against Terrorism; C–TPATThe terms
			 Customs-Trade Partnership Against Terrorism and
			 C–TPAT mean the voluntary program authorized under section 9 to
			 strengthen and improve the overall security of the international supply chain
			 and United States border security.
			(6)DepartmentThe
			 term Department means the Department of Homeland Security.
			(7)ExaminationThe
			 term examination means an inspection of cargo to detect the
			 presence of misdeclared, restricted, or prohibited items, including an
			 inspection using nonintrusive imaging and detection technology.
			(8)GreenLaneThe
			 term GreenLane refers to the third tier of C–TPAT, that offers
			 additional benefits to validated C–TPAT participants that demonstrate a
			 sustained commitment beyond the minimum requirements for participation in
			 C–TPAT.
			(9)InspectionThe
			 term inspection means the comprehensive process used by the Bureau
			 of Customs and Border Protection for assessing goods entering the United States
			 to appraise them for duty purposes, to detect the presence of restricted or
			 prohibited items, and to ensure compliance with all applicable laws. This
			 process may include screening, conducting an examination, or conducting a
			 search.
			(10)International
			 supply chainThe term international supply chain
			 means the end-to-end process for shipping goods from a point of origin overseas
			 to the United States.
			(11)Operation safe
			 commerceThe term Operation Safe Commerce means the
			 research, development, test, and evaluation grant program that brings together
			 private sector shareholders, port officials, and Federal, State, and local
			 representatives to analyze existing security procedures for cargo and develop
			 new security protocols that have the potential to increase the security of
			 cargo shipments by monitoring the movement and integrity of cargo through the
			 international supply chain.
			(12)Point of
			 originThe term point of origin, in the case of
			 goods, means the point at which such goods are assembled into the smallest
			 exterior packaging unit for movement through the international supply
			 chain.
			(13)ScreeningThe
			 term screening means a visual or automated review of information
			 about goods, including manifest or entry documentation accompanying a shipment
			 being imported into the United States, to determine or assess the threat of
			 such cargo.
			(14)SearchThe
			 term search means an intrusive examination in which a container is
			 opened and its contents are de-vanned and visually inspected by inspectional
			 personnel for the presence of misdeclared, restricted, or prohibited
			 items.
			(15)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(16)Smallest
			 exterior packaging unitThe term smallest exterior
			 packaging unit has the meaning given such term in section 4.7a of title
			 19, Code of Federal Regulations (as in effect on the date of enactment of this
			 Act).
			(17)Supply chain
			 visibility procedureThe term supply chain visibility
			 procedure means a system or process capable of tracking goods at the
			 smallest exterior packaging unit level from their point of origin to the point
			 of loading into a container entering the international supply chain.
			(18)Transportation
			 security incidentThe term transportation security
			 incident has the meaning given such term in section 70101(6) of title
			 46, United States Code.
			4.Strategy
			(a)Strategic
			 Plan
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with appropriate Federal, State,
			 local, and tribal government agencies and private sector stakeholders
			 responsible for security matters that affect or relate to the movement of
			 containers through the international supply chain, shall submit a comprehensive
			 strategic plan to enhance international supply chain security for all modes of
			 transportation by which containers arrive in, depart from, or move through
			 seaports of the United States to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Appropriations of the Senate;
					(C)the Committee on
			 Homeland Security of the House of Representatives; and
					(D)the Committee on
			 Appropriations of the House of Representatives.
					(2)ContentThe
			 strategic plan submitted under paragraph (1) shall—
					(A)clarify and
			 delineate the roles, responsibilities, and authorities of Federal, State,
			 local, and tribal government agencies and private sector stakeholders that
			 relate to the security of the movement of containers through the international
			 supply chain;
					(B)provide measurable
			 goals, including objectives, mechanisms, and a schedule, for furthering the
			 security of commercial operations from point of origin to point of
			 destination;
					(C)build on available
			 resources and consider costs and benefits;
					(D)identify
			 mandatory, baseline security goals, and the minimum container security
			 standards and procedures described in section 6;
					(E)provide incentives
			 for additional voluntary measures to enhance cargo security, as determined by
			 the Secretary and under the GreenLane Program under section 10;
					(F)include a process
			 for sharing intelligence and information with private sector stakeholders to
			 assist in their security efforts;
					(G)identify a
			 framework for prudent and measured response in the event of a transportation
			 security incident involving the international supply chain;
					(H)provide a plan for
			 the expeditious resumption of the flow of legitimate trade in accordance with
			 paragraph (3);
					(I)focus on the
			 secure movement of containerized cargo through the international supply chain;
			 and
					(J)expand upon and
			 relate to existing strategies and plans, including the National Strategy for
			 Maritime Security.
					(3)Resumption of
			 trade
					(A)In
			 generalThe Secretary shall develop protocols for the resumption
			 of trade in the event of a transportation security incident that necessitates
			 the suspension of trade through contingency and continuity planning that ensure
			 trade lanes are restored as quickly as possible.
					(B)PreferencesIn
			 reestablishing the flow of cargo through ports of entry in the United States
			 after a transportation security incident, the Secretary shall give preference
			 to vessels—
						(i)having a vessel
			 security plan approved or accepted under section 70103(c) of title 46, United
			 States Code;
						(ii)entering a port
			 of entry directly from a foreign port designated under CSI or from another
			 foreign port, as determined by the Secretary;
						(iii)operated by
			 validated C–TPAT participants; and
						(iv)carrying
			 GreenLane designated cargo.
						(4)UpdateNot
			 less than 3 years after the strategic plan is submitted under paragraph (1),
			 the Secretary shall submit an update of the strategic plan to the Committee on
			 Homeland Security and Governmental Affairs of the Senate, the Committee on
			 Homeland Security of the House of Representatives, the Committee on
			 Appropriations of the Senate, and the Committee on Appropriations of the House
			 of Representatives.
				(5)ConsultationsConsultations
			 described in paragraph (1) shall focus on—
					(A)designing
			 measurable goals, including objectives, mechanisms, and a schedule, for
			 furthering the security of the international supply chain;
					(B)identifying and
			 addressing gaps in capabilities, responsibilities, or authorities;
					(C)identifying and
			 streamlining unnecessary overlaps in capabilities, responsibilities, or
			 authorities; and
					(D)identifying and
			 making recommendations regarding legislative, regulatory, and organizational
			 changes necessary to improve coordination among the entities or to enhance the
			 security of the international supply chain.
					(6)Utilization of
			 advisory committeesAs part of the consultative process, the
			 Secretary is encouraged to utilize the Homeland Security Advisory Committee,
			 the National Maritime Security Advisory Committee, and the Commercial
			 Operations Advisory Committee to review, as necessary, the draft strategic plan
			 and any subsequent update to that plan.
				(7)International
			 standards and practicesIn furtherance of the strategic plan, the
			 Secretary is encouraged to consider proposed or established standards and
			 practices of foreign governments and international organizations, including the
			 International Maritime Organization, the World Customs Organization, the
			 International Labor Organization, and the International Organization for
			 Standardization, as appropriate, to establish standards and best practices for
			 the security of containers moving through the international supply
			 chain.
				(b)Improvements to
			 Automated Targeting System
				(1)PlanNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 develop and implement a plan for improving the Automated Targeting System for
			 identifying high-risk containers moving through the international supply
			 chain.
				(2)Contents
					(A)Treatment of
			 recommendationsThe Secretary shall include in the plan required
			 under paragraph (1) a schedule for completing all outstanding corrective
			 actions recommended by the Comptroller General of the United States, the
			 Inspector General of the Department of the Treasury, and the Inspector General
			 of the Department with respect to the operation of the Automated Targeting
			 System.
					(B)Information
			 submissionsIn developing the plan under paragraph (1), the
			 Secretary shall consider the cost, benefit, and feasibility of—
						(i)requiring
			 additional nonmanifest documentation for each container, including purchase
			 orders, shipper's letters of instruction, commercial invoices, letters of
			 credit, certificates of origin, advance shipping notices, vessel stow plans,
			 and certain container status messages, when created;
						(ii)reducing the time
			 period allowed by law for revisions to a container cargo manifest;
						(iii)reducing the
			 time period allowed by law for submission of entry data for vessel or cargo;
			 and
						(iv)such other
			 actions the Secretary considers beneficial for improving the information relied
			 upon for the Automated Targeting System and any other targeting systems in
			 furthering the security and integrity of the international supply chain.
						(C)Outside
			 reviewThe Secretary shall conduct, through an independent panel,
			 a review of the Automated Targeting System. The results of this review shall be
			 included in the plan submitted under paragraph (1).
					(D)Smart
			 systemThe Secretary shall consider future iterations of the
			 Automated Targeting System, which would incorporate smart features, such as
			 more complex algorithms and real-time intelligence, instead of relying solely
			 on rule sets that are periodically updated.
					(3)New or expanded
			 information submissionsIn considering any new or expanded
			 information submission requirements, the Secretary shall consult with
			 stakeholders and identify the need for such information, and the appropriate
			 timing of its submission, in the plan submitted under paragraph (1).
				(4)Secure
			 transmission of certain informationAll information required by
			 the Department from supply chain partners shall be transmitted in a secure
			 fashion, as determined by the Secretary, so as to protect the information from
			 unauthorized access.
				(c)Uniform data for
			 government-wide usage
				(1)EstablishmentThe
			 Secretary, in conjunction with representatives from the Department, the
			 Department of Transportation, the Department of Health and Human Services, the
			 Department of Agriculture, the Department of Commerce, the Department of State,
			 the Department of Defense, the Department of Justice, the Department of the
			 Interior, and other appropriate Federal agencies, as determined by the
			 Secretary, shall establish and implement a single, uniform data system for the
			 electronic collection, dissemination, and sharing of import and export
			 information to increase the efficiency of data submission and the security of
			 such data related to border security, trade, and public health and safety of
			 international cargoes (referred to in this subsection as the
			 International Trade Data System).
				(2)Interagency
			 steering groupThe Deputy Director for Management of the Office
			 of Management and Budget (referred to in this subsection as the Deputy
			 Director), pursuant to responsibilities under chapter 36 of title 44,
			 United States Code, shall establish an executive level, interdepartmental
			 steering group (referred to in this subsection as the Interdepartmental
			 Steering Group), comprised of representatives of the departments listed
			 in paragraph (1), to coordinate, the establishment, investment in, and
			 implementation of the International Trade Data System.
				(3)ImplementationNot
			 later than 1 year after the date of enactment of this Act, the Deputy Director,
			 through the Interdepartmental Steering Group, shall complete the development of
			 the harmonized data set of import and export information submitted to agencies
			 with a presence at the international border of the United States.
				(4)Private sector
			 consultationThe Secretary and the Interdepartmental Steering
			 Group shall consult with private sector stakeholders in developing the uniform
			 data submission requirements, procedures, and schedules.
				(5)Joint
			 inspections proceduresThe Deputy Director, through the
			 Interdepartmental Steering Group, shall develop plans for longer term uses of
			 the International Trade Data System, including facilitating joint cargo
			 inspections by multiple Federal agencies to meet their respective
			 requirements.
				5.Under Secretary
			 for Policy
			(a)Under Secretary
			 for policyThe Homeland
			 Security Act of 2002 (6 U.S.C. 101 et seq.) is amended—
				(1)by redesignating title VI and section 601
			 as title XVIII and section 1801, respectively, and transferring that title to
			 the end of the Act; and
				(2)by inserting after
			 title V the following:
					
						VIUnder Secretary
				for Policy
							601.Under secretary
				for policy
								(a)In
				generalThere shall be in the Department an Under Secretary for
				Policy, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
								(b)ResponsibilitiesSubject
				to the direction, authority, and control of the Secretary, the responsibilities
				of the Under Secretary for Policy shall be as follows:
									(1)Policy
										(A)To serve as the
				principal policy advisor to the Secretary.
										(B)To provide overall
				direction and supervision for policy development to programs, offices, and
				activities of the Department.
										(C)To establish and
				direct a formal policymaking process for the Department.
										(D)To analyze,
				evaluate, and review completed, ongoing, and proposed programs, to ensure they
				are compatible with the Secretary's priorities, strategic plans, and
				policies.
										(2)Strategic
				planning
										(A)To conduct
				long-range, strategic planning for the Department.
										(B)To prepare
				national and Department strategies, as appropriate.
										(C)To conduct net
				assessments of issues facing the Department.
										(D)To conduct reviews
				of the Department to ensure the implementation of this paragraph.
										(3)International
				responsibilities
										(A)To promote
				informational and educational exchange with nations friendly to the United
				States in order to promote sharing of best practices and technologies relating
				to homeland security, including—
											(i)the exchange of
				information on research and development on homeland security
				technologies;
											(ii)joint training
				exercises of first responders; and
											(iii)exchanging
				expertise and information on terrorism prevention, response, and crisis
				management.
											(B)To identify areas
				for homeland security informational and training exchange where the United
				States has a demonstrated weakness and another friendly nation or nations have
				a demonstrated expertise.
										(C)To plan and
				undertake international conferences, exchange programs (including the exchange
				of scientists, engineers, and other experts), and other training
				activities.
										(D)To manage
				international activities within the Department in coordination with other
				Federal officials with responsibility for counterterrorism matters.
										(4)Private
				sector
										(A)To create and
				foster strategic communications with the private sector to enhance the primary
				mission of the Department to protect the American homeland.
										(B)To advise the
				Secretary on the impact of the policies, regulations, processes, and actions of
				the Department on the private sector.
										(C)To interface with
				other relevant Federal agencies with homeland security missions to assess the
				impact of the actions of such agencies on the private sector.
										(D)To create and
				manage private sector advisory councils composed of representatives of
				industries and associations designated by the Secretary—
											(i)to advise the
				Secretary on private sector products, applications, and solutions as they
				relate to homeland security challenges; and
											(ii)to advise the
				Secretary on homeland security policies, regulations, processes, and actions
				that affect the participating industries and associations.
											(E)To work with
				Federal laboratories, federally funded research and development centers, other
				federally funded organizations, academia, and the private sector to develop
				innovative approaches to address homeland security challenges to produce and
				deploy the best available technologies for homeland security missions.
										(F)To promote
				existing public-private partnerships and develop new public-private
				partnerships to provide for collaboration and mutual support to address
				homeland security challenges.
										(G)To assist in the
				development and promotion of private sector best practices to secure critical
				infrastructure.
										(H)To coordinate
				industry efforts, with respect to functions of the Department, to identify
				private sector resources and capabilities that could be effective in
				supplementing Federal, State, and local government agency efforts to prevent or
				respond to a terrorist attack.
										(I)To coordinate
				among Department operating entities and with the Assistant Secretary for Trade
				Development of the Department of Commerce on issues related to the travel and
				tourism
				industries.
										.
				(b)Technical and
			 conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended—
				(1)in section
			 103—
					(A)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11), respectively;
			 and
					(B)by inserting after
			 paragraph (5) the following:
						
							(6)An Under Secretary
				for
				Policy.
							;
					(2)by striking
			 section 879; and
				(3)in the table of
			 contents—
					(A)by redesignating
			 the items relating to title VI and section 601 as items relating to title XVIII
			 and section 1801, respectively, and transferring the items relating to that
			 title and section to the end of the table of contents;
					(B)by striking the
			 item relating to section 879; and
					(C)by inserting
			 before the item relating to title VII the following:
						
							
								TITLE VI—UNDER SECRETARY FOR POLICY
								Sec. 601. Under Secretary for
				Policy.
							
							.
					(c)Office of Cargo
			 Security PolicySubtitle C of
			 title IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended
			 by adding at the end the following:
				
					431.Office of cargo
				security policy
						(a)EstablishmentThere
				is established within the Department an Office of Cargo Security Policy
				(referred to in this section as the Office).
						(b)PurposeThe
				Office shall—
							(1)coordinate all
				Department policies and programs relating to cargo security; and
							(2)consult with
				stakeholders and work with other Federal agencies to establish standards and
				regulations and to promote best practices.
							(c)Director
							(1)AppointmentThe
				Office shall be headed by a Director, who shall—
								(A)be appointed by
				the Secretary; and
								(B)report to the
				Under Secretary for Policy.
								(2)ResponsibilitiesThe
				Director shall—
								(A)advise the
				Secretary and the Under Secretary for Policy regarding all aspects of
				Department programs relating to cargo security;
								(B)develop
				Department-wide policies regarding cargo security;
								(C)coordinate the
				cargo security policies and programs of the Department with other executive
				agencies; and
								(D)coordinate all
				programs of the Department relating to cargo
				security.
								.
			(d)Designation of
			 liaison office of department of stateThe Secretary of State
			 shall designate a liaison office within the Department of State to assist the
			 Secretary, as appropriate in negotiating cargo security related international
			 agreements; in conducting activities under this Act; and other responsibilities
			 as assigned by the Secretary of State.
			6.Container
			 security standards and procedures
			(a)Establishment
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall establish, by regulation, minimum standards and
			 procedures for securing containers in transit to an importer in the United
			 States.
				(2)Information
			 sourcesThe Secretary shall use information from C–TPAT,
			 Operation Safe Commerce, any container security program of the Directorate of
			 Science and Technology, and other security initiatives to establish the
			 standards and procedures described in paragraph (1). Such standards may address
			 operation, technology use, and performance.
				(3)Deadline for
			 enforcementNot later than 2 years after the establishment of
			 standards and procedures under subsection (a), all containers bound for ports
			 of entry in the United States shall meet such standards and procedures.
				(b)Review and
			 enhancementThe Secretary shall regularly—
				(1)review the
			 standards and procedures established pursuant to subsection (a); and
				(2)enhance the
			 security standards and procedures, as appropriate, based on tests of
			 technologies as they become commercially available to detect container
			 intrusion and the highest consequence threats, particularly weapons of mass
			 destruction, in accordance with section 11.
				(c)International
			 cargo security standardsThe
			 Secretary, in consultation with the Secretary of State, is encouraged to
			 promote and establish international standards for the security of containers
			 moving through the international supply chain with foreign governments and
			 international organizations, including the International Maritime Organization
			 and the World Customs Organization.
			7.Radiation
			 detection and radiation safety
			(a)Examining
			 containersNot later than 1 year after the date of enactment of
			 this Act, all containers entering the United States shall be examined for
			 radiation.
			(b)Strategy
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall submit a strategy for the deployment of radiation
			 detection equipment at all ports of entry to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Appropriations of the Senate;
					(C)the Committee on
			 Homeland Security of the House of Representatives; and
					(D)the Committee on
			 Appropriations of the House of Representatives.
					(2)ContentsThe
			 strategy submitted under paragraph (1) shall include—
					(A)the type of
			 equipment to be used;
					(B)standard operating
			 procedures for examining containers with such equipment;
					(C)a plan detailing
			 the environmental health and safety impacts of nonintrusive inspection
			 technology;
					(D)the Department
			 policy for the using nonintrusive inspection equipment; and
					(E)a classified annex
			 that details plans for covert testing.
					(c)Radiation
			 safetyNot later than 90 days after the date of enactment of this
			 Act, the Secretary shall submit a plan, to the Committee on Homeland Security
			 and Governmental Affairs of the Senate, the Committee on Appropriations of the
			 Senate, the Committee on Homeland Security of the House of Representatives, and
			 the Committee on Appropriations of the House of Representatives, that—
				(1)details the health
			 and safety impacts of nonintrusive inspection technology; and
				(2)describes the
			 policy of the Bureau of Customs and Border Protection for using nonintrusive
			 inspection equipment.
				8.Container
			 Security Initiative
			(a)AuthorizationThe
			 Secretary is authorized to establish and implement a program (to be known as
			 the Container Security Initiative or CSI) to
			 identify and examine maritime containers that pose a risk for terrorism at
			 foreign ports before the containers are shipped to the United States.
			(b)AssessmentBefore
			 the Secretary designates any foreign port under CSI, the Secretary, in
			 coordination with the Secretary of State and other Federal officials, as
			 appropriate, shall conduct an assessment of the port to evaluate costs,
			 benefits, and other factors associated with designation, including—
				(1)the level of risk
			 for the potential compromise of containers by terrorists or terrorist
			 weapons;
				(2)the economic
			 impact of cargo traveling from the foreign port in terms of trade value and
			 volume;
				(3)the results of the
			 Coast Guard assessments conducted pursuant to section 70108 of title 46, United
			 States Code;
				(4)the capabilities
			 and level of cooperation expected of the intended host country;
				(5)the potential for
			 validation of security practices by the Department, directly or through
			 certified third parties within the country in which the foreign port is
			 located;
				(6)the potential for
			 amending trade agreements to reflect participation in CSI; and
				(7)the potential for
			 C–TPAT and GreenLane cargo traveling from the foreign port.
				(c)Annual
			 reportNot later than March 1 of each year in which the Secretary
			 proposes to designate a foreign port under CSI, the Secretary shall submit a
			 report, in classified or unclassified form, detailing the assessment of each
			 foreign port the Secretary is considering designating under CSI, to—
				(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(2)the Committee on
			 Appropriations of the Senate;
				(3)the Committee on
			 Homeland Security of the House of Representatives; and
				(4)the Committee on
			 Appropriations of the House of Representatives.
				(d)Current CSI
			 portsThe report under subsection (c) shall include an annual
			 assessment justifying the continuance of each port designated under CSI as of
			 the date of enactment of this Act.
			(e)Designation of
			 new portsThe Secretary shall not designate a foreign port under
			 CSI unless the Secretary has completed the assessment required in subsection
			 (b) for that port and submitted a report under subsection (c) that includes
			 that port.
			(f)NegotiationsThe
			 Secretary of State, in conjunction with the United States Trade Representative,
			 shall enter into trade negotiations with the government of each foreign country
			 with a port designated under CSI, as appropriate, to ensure full compliance
			 with the requirements under CSI.
			(g)Inspections
				(1)Requirements and
			 proceduresThe Secretary shall—
					(A)establish
			 technical capability requirements and standard operating procedures for the use
			 of nonintrusive inspection and radiation detection equipment in conjunction
			 with CSI;
					(B)require each port
			 designated under CSI to operate the equipment in accordance with the
			 requirements and procedures established under subparagraph (A); and
					(C)continually
			 monitor the technologies, processes, and techniques used to inspect cargo at
			 ports designated under CSI.
					(2)Foreign
			 assistance
					(A)In
			 generalThe Secretary, in
			 coordination with the Secretary of State, the Secretary of Energy, and other
			 Federal agencies, shall identify foreign assistance programs that could
			 facilitate the implementation of cargo security antiterrorism measures at ports
			 designated under CSI and foreign ports not designated under CSI that lack
			 effective antiterrorism measures.
					(B)AcquisitionThe
			 Secretary may lease or loan nonintrusive inspection and radiation detection
			 equipment for containers to the government of a foreign country for use in
			 ports participating in CSI.
					(C)TrainingThe
			 Secretary may provide training on the use of equipment to foreign personnel at
			 each port designated under CSI.
					(h)PersonnelThe
			 Secretary shall—
				(1)annually assess
			 the personnel needs at each port designated under CSI;
				(2)deploy personnel
			 in accordance with the assessment under paragraph (1); and
				(3)consider the
			 potential for remote targeting in decreasing the number of personnel.
				9.Customs-Trade
			 Partnership Against Terrorism
			(a)In
			 general
				(1)AuthorizationThe
			 Secretary is authorized to establish a voluntary program (to be known as the
			 Customs-Trade Partnership Against Terrorism or
			 C–TPAT) to strengthen and improve the overall security of the
			 international supply chain and United States border security.
				(2)Correction of
			 deficienciesThe Secretary
			 shall correct the deficiencies of the C–TPAT program that were identified in
			 the Government Accountability Office report entitled CARGO SECURITY:
			 Partnership Program Grants Importers Reduced Scrutiny with Limited Assurance of
			 Improved Security (GAO–05–404).
				(3)Minimum
			 requirementsThe Secretary shall promulgate regulations that
			 describe the minimum requirements, program tiers, and program benefits of
			 C–TPAT.
				(b)ParticipationImporters,
			 brokers, air, sea, land carriers, and other entities in the international
			 supply chain and intermodal transportation system are eligible to apply to
			 voluntarily enter into partnerships with the Department.
			(c)Minimum
			 requirementsAn applicant seeking to participate in C–TPAT
			 shall—
				(1)demonstrate a
			 history of moving commerce in the international supply chain;
				(2)conduct an
			 assessment of its supply chains based upon security criteria established by the
			 Secretary, including—
					(A)business partner
			 requirements;
					(B)container
			 security;
					(C)physical security
			 and access controls;
					(D)personnel
			 security;
					(E)procedural
			 security;
					(F)security training
			 and threat awareness; and
					(G)information
			 technology security;
					(3)implement and
			 maintain security measures and supply chain security practices meeting security
			 criteria; and
				(4)meet all other
			 requirements established by the Secretary.
				(d)Certification
				(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall update guidelines for certifying a participant’s security measures and
			 supply chain security practices.
				(2)Tier one
			 benefitsThe Secretary may offer limited benefits to C–TPAT
			 participants whose security measures and supply chain security practices have
			 been certified in accordance with the guidelines established pursuant to
			 paragraph (1). Such benefits may not include reduced scores in the Automated
			 Targeting System.
				(e)Validation
				(1)In
			 generalNot later than 1 year after a participant has been
			 certified under subsection (d)(1), the Secretary shall validate, directly or
			 through certified third parties, the security measures and supply chain
			 security practices of that participant. Such validation shall include a visit
			 to foreign locations utilized by the C–TPAT participant as part of the supply
			 chain.
				(2)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall update guidelines for validating a participant’s security measures and
			 supply chain security practices.
				(3)Consequences for
			 failed validationIf a C–TPAT participant’s security measures and
			 supply chain security practices fail to meet validation requirements—
					(A)the participant
			 may not receive the benefits of validation; and
					(B)the Commissioner
			 of the Bureau of Customs and Border Protection may deny the participant all
			 benefits under C–TPAT.
					(4)Right of
			 appealA C–TPAT participant described under paragraph (3)
			 may—
					(A)file an appeal
			 with the Secretary of the Commissioner’s decision under paragraph (3)(B) to
			 deny benefits under C–TPAT; and
					(B)request
			 revalidation.
					(5)Tier two
			 benefitsThe Secretary shall extend benefits to each participant
			 who has been validated under this subsection, which may include—
					(A)reduced
			 searches;
					(B)priority
			 processing for searches; and
					(C)reduced scores in
			 the Automated Targeting System.
					(f)RevalidationThe
			 Secretary shall establish a process for revalidating C–TPAT participants. Such
			 revalidation shall occur not less frequently than once during every 3-year
			 period following validation.
			10.GreenLane
			 designation
			(a)EstablishmentThe
			 Secretary shall establish a third tier of C–TPAT (referred to in this section
			 as the GreenLane) that offers additional benefits to validated
			 C–TPAT participants that demonstrate a sustained commitment beyond the minimum
			 requirements for participation in C–TPAT.
			(b)Basic
			 requirementsDesignated GreenLane participants shall ensure
			 that—
				(1)entry data is
			 submitted on shipments before loading;
				(2)cargo is loaded at
			 a port designated under CSI, or other foreign port as determined by the
			 Secretary, for transit to the United States;
				(3)cargo is loaded on
			 a vessel with a vessel security plan approved or accepted under section
			 70103(c) of title 46, United States Code;
				(4)cargo is made
			 available for screening and examination before loading using technologies,
			 processes or techniques, as determined by the Secretary;
				(5)the supply chain
			 visibility procedures established by the Secretary are utilized;
				(6)container security
			 devices meeting the standards and procedures established by the Secretary are
			 utilized;
				(7)cargo complies
			 with additional security criteria established by the Secretary beyond the
			 minimum requirements for C–TPAT participation under section 9(c), particularly
			 in the area of access controls; and
				(8)cargo complies
			 with any other requirements determined by the Secretary.
				(c)Containers
			 transhipped through Canada or Mexico under GreenLaneContainers
			 entering the United States under GreenLane at a land border port of entry shall
			 undergo the equivalent, appropriate level of inspection and screening for
			 potential compromise by terrorists or terrorist weapons as containers arriving
			 at a United States port of entry from a foreign port.
			(d)Consequences for
			 lack of compliance
				(1)In
			 generalAny participant whose security measures and supply chain
			 security practices have been found by the Secretary to be out of compliance
			 with any requirements of the GreenLane program shall be denied all benefits
			 under GreenLane.
				(2)Right of
			 appealGreenLane participants under paragraph (1) shall have the
			 right to appeal denial of benefits decisions to the Secretary and request
			 redesignation under GreenLane.
				(e)Non-containerized
			 cargoThe Secretary may consider the potential for participation
			 in the GreenLane Program by importers of non-containerized cargoes that
			 otherwise meet the requirements under this section.
			(f)Overseas
			 screening and examinationsNot later than 180 days after the date
			 of enactment of this Act, the Secretary shall submit a strategy for screening
			 and examining GreenLane containers overseas before they are loaded on to
			 vessels destined for the United States to—
				(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(2)the Committee on
			 Appropriations of the Senate;
				(3)the Committee on
			 Homeland Security of the House of Representatives; and
				(4)the Committee on
			 Appropriations of the House of Representatives.
				(g)Rulemaking
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with private sector stakeholders, shall
			 promulgate regulations that establish—
					(A)requirements for
			 supply chain visibility procedures;
					(B)performance
			 standards for container security devices and protocols for their use;
					(C)procedures for
			 overseas screening and examination of GreenLane containers; and
					(D)any other
			 GreenLane Program requirements that the Secretary considers appropriate,
			 including requirements building upon security measures and supply chain
			 security best practices contained in the C–TPAT minimum requirements set forth
			 in section 9(c).
					(2)BenefitsNot
			 later than 2 years after the date of enactment of this Act, the Secretary, in
			 consultation with the Commercial Operations Advisory Committee, shall
			 promulgate regulations providing benefits for participation in the GreenLane
			 Program, which may include—
					(A)the expedited
			 release of GreenLane cargo into destination ports within the United States
			 during all threat levels designated by the Secretary or the Commandant of the
			 Coast Guard;
					(B)reduced or
			 eliminated bonding requirements for GreenLane cargo;
					(C)preference to
			 vessels (as described in section 4(e)(B));
					(D)further reduced
			 searches;
					(E)priority
			 processing for searches;
					(F)further reduced
			 scores in the Automated Targeting System; and
					(G)streamlined
			 billing of any customs duties or fees.
					11.Joint operations
			 center
			(a)EstablishmentNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 establish joint operation centers for maritime and cargo security to—
				(1)enhance
			 information sharing;
				(2)facilitate
			 day-to-day operational coordination; and
				(3)in the case of a
			 transportation security incident, facilitate incident management and
			 response.
				(b)OrganizationAt
			 a minimum, a joint operations center shall be colocated with the command center
			 for each Coast Guard sector. If a particular port is covered by a command
			 center that is not located at that port, the Secretary shall consider virtual
			 connectivity to maintain awareness of activities of that port and to provide
			 other agency participation in accordance with subsection (c).
			(c)ParticipationThe
			 following entities shall participate in each joint operations center for
			 maritime and cargo security:
				(1)The United States
			 Coast Guard.
				(2)The Bureau of
			 Customs and Border Protection.
				(3)The Bureau of
			 Immigration and Customs Enforcement.
				(4)The Department of
			 Defense, as appropriate.
				(5)The Federal Bureau
			 of Investigation.
				(6)Other Federal
			 agencies with a presence at a particular port, as appropriate, or as otherwise
			 selected by the Secretary.
				(7)State, local, and
			 international law enforcement and first responder agencies responsible for the
			 port, as appropriate, or as otherwise selected by the Secretary.
				(8)Port authority
			 representatives, maritime exchanges, private sector stakeholders, and other
			 entities subject to an Area Maritime Security Plan, as selected by the
			 Secretary.
				(d)ResponsibilitiesEach
			 joint operations center for maritime and cargo security shall—
				(1)assist, as
			 appropriate, in the implementation of maritime transportation security plans
			 developed under section 70103 of title 46, United States Code;
				(2)implement the
			 transportation security incident response plans required under section 70104 of
			 such title;
				(3)carry out
			 information sharing activities consistent with those required under section
			 1016 of the National Security Intelligence Reform Act of 2004 (6 U.S.C. 485)
			 and the Homeland Security Information Sharing Act (6 U.S.C. 481 et
			 seq.);
				(4)conduct short- and
			 long-range vessel tracking under sections 70114 and 70115 of such title 46,
			 United States Code; and
				(5)carry out such
			 other responsibilities as determined by the Secretary.
				(e)Security
			 clearancesThe Secretary shall sponsor and expedite individuals
			 participating in the joint operations centers in gaining or maintaining their
			 security clearances. Through the Captain of the Port, the Secretary may
			 identify key individuals who should participate. In addition, the port or other
			 entities may appeal to the Captain of the Port for sponsorship.
			(f)Security
			 incidentsDuring a transportation security incident involving the
			 port, the Coast Guard Captain of the Port designated by the Commandant of the
			 Coast Guard in each joint operations center for maritime security shall act as
			 the incident commander, unless otherwise directed under the National Response
			 Plan.
			(g)Implementation
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit an implementation plan for this section
			 to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Appropriations of the Senate;
					(C)the Committee on
			 Homeland Security of the House of Representatives; and
					(D)the Committee on
			 Appropriations of the House of Representatives.
					(2)ContentsThe
			 report submitted under paragraph (1) shall describe, for each joint operations
			 center—
					(A)the
			 location;
					(B)the specific
			 participating entities;
					(C)the implementation
			 costs; and
					(D)the necessary
			 resources for operation and maintenance, including the cost-sharing
			 requirements for other agencies and participants.
					12.Research,
			 development, test, and evaluation
			(a)Reauthorization
			 of Homeland Security Science and Technology Advisory Committee
				(1)In
			 generalSection 311(j) of the Homeland Security Act of 2002 (6
			 U.S.C. 191(j)) is amended by striking 3 years after the effective date
			 of this Act and inserting on December 31, 2008.
				(2)Effective date
			 and applicationThe amendment made by paragraph (1) shall be
			 effective as if enacted on the date of enactment of the Homeland Security Act
			 of 2002.
				(3)Advisory
			 committeeThe Under Secretary for Science and Technology shall
			 utilize the Homeland Security Science and Technology Advisory Committee, as
			 appropriate, to provide outside expertise in advancing cargo security
			 technology.
				(b)Duties of
			 secretaryThe Secretary shall—
				(1)direct research,
			 development, test, and evaluation efforts in furtherance of maritime and cargo
			 security;
				(2)encourage the
			 ingenuity of the private sector in developing and testing technologies and
			 process innovations in furtherance of these objectives; and
				(3)evaluate such
			 technologies.
				(c)CoordinationThe
			 Secretary, acting through the Under Secretary for Science and Technology, in
			 consultation with the Under Secretary for Policy, the Director of Cargo
			 Security Policy, and the Chief Financial Officer, shall ensure that—
				(1)research,
			 development, test, and evaluation efforts funded by the Department in
			 furtherance of maritime and cargo security are coordinated to avoid duplication
			 of efforts; and
				(2)the results of
			 such efforts are shared throughout the Department, as appropriate.
				(d)Operation safe
			 commerce
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall initiate grant projects, as part of Operation Safe
			 Commerce, that—
					(A)integrate
			 nonintrusive inspection and radiation detection equipment with automatic
			 identification methods for containers, vessels, and vehicles;
					(B)test physical
			 access control protocols and technologies;
					(C)create a data
			 sharing network capable of transmitting data required by entities participating
			 in the international supply chain from every intermodal transfer point to the
			 National Targeting Center of the Department; and
					(D)otherwise further
			 maritime and cargo security, as determined by the Secretary.
					(2)Supply chain
			 security for special container and noncontainerized cargoThe
			 Secretary shall consider demonstration projects that further the security of
			 the international supply chain for special container cargo, including
			 refrigerated containers, and noncontainerized cargo, including
			 roll-on/roll-off, break-bulk, liquid, and dry bulk cargo.
				(3)Annual
			 reportNot later than March 1 of each year, the Secretary shall
			 submit a report detailing the results of Operation Safe Commerce to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Homeland Security of the House of Representatives;
					(C)the Committee on
			 Appropriations of the Senate; and
					(D)the Committee on
			 Appropriations of the House of Representatives.
					(e)GreenLane
			 technologyThe Secretary shall, not less frequently than once
			 every 2 years—
				(1)review the
			 technology requirements and standards established under section 10; and
				(2)test future supply
			 chain visibility procedures, container security devices, and other systems as
			 they become commercially available to track and secure containers and the
			 smallest exterior packaging units loaded into containers.
				13.Port Security Grant
			 Program
			(a)Grants
			 authorizedThe Secretary, acting through the Office for Domestic
			 Preparedness, shall establish a grant program to fairly and equitably allocate
			 Federal financial assistance—
				(1)to help implement
			 Area Maritime Transportation Security plans required under section 70103(b) of
			 title 46, United States Code;
				(2)to correct port
			 security vulnerabilities identified through vulnerability assessments approved
			 by the Secretary; or
				(3)to non-Federal
			 projects contributing to the overall security of an individual port or the
			 system of ports in the United States, as determined by the Secretary.
				(b)Grantee
			 selectionIn awarding grants under this Act, the Secretary
			 shall—
				(1)take into account
			 national economic and strategic defense considerations of individual
			 ports;
				(2)strongly encourage
			 efforts to promote—
					(A)integration of
			 port-wide security, including supply chain initiatives;
					(B)information and
			 intelligence sharing; and
					(C)joint efforts,
			 such as joint operations centers, among all port stakeholders; and
					(3)consider funding
			 major projects in phases over multiple years.
				(c)Multiple phase
			 projects
				(1)Funding
			 limitationNot more than 20 percent of the total grant funds
			 awarded under this section in any fiscal year may be awarded for projects that
			 span multiple years.
				(2)PriorityIn
			 determining grant recipients under this section, the Secretary may give
			 preference to continuing to fund multiyear projects that have previously
			 received funding under this section.
				(d)Use of
			 fundsGrants awarded under this section may be used—
				(1)to help implement
			 Area Maritime Transportation Security Plans required under section 70103(b) of
			 title 46, United States Code;
				(2)to correct port
			 security vulnerabilities identified through vulnerability assessments approved
			 by the Secretary;
				(3)for the salaries,
			 benefits, overtime compensation, and other costs of additional security
			 personnel for State and local agencies for activities required by the Area
			 Maritime Security Plan for a port area if—
					(A)the Secretary
			 increases the threat level under the Homeland Security Advisory System to Code
			 Orange or Code Red;
					(B)the Commandant of
			 the Coast Guard raises the Maritime Security level to MARSEC Level 2 or 3;
			 or
					(C)the Secretary
			 otherwise authorizes such costs;
					(4)for the cost of
			 acquisition, operation, and maintenance of equipment that contributes to the
			 overall security of the port area, as identified in the Area Maritime Security
			 Plan if the need is based upon vulnerability assessments approved by the
			 Secretary or identified in the Area Maritime Security Plan;
				(5)to develop joint
			 operations centers, as described under section 10, that bring together Federal,
			 State, and local officials and stakeholders into a common operation center that
			 is focused on area maritime and cargo security;
				(6)to conduct
			 vulnerability assessments approved by the Secretary; and
				(7)to conduct
			 port-wide exercises to strengthen emergency preparedness of Federal, State, and
			 local officials responsible for port security, including law enforcement
			 personnel and firefighters and other first responders, in support of the Area
			 Maritime Security Plan.
				(e)Prohibited
			 usesGrants awarded under this section may not be used to—
				(1)construct
			 buildings or other physical facilities, except those otherwise authorized under
			 section 611 of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.), including those facilities in support of
			 subsection (d)(5), and specifically approved by the Secretary; or
				(2)acquire land,
			 unless such use is specifically approved by the Secretary in support of
			 subsection (d)(5).
				(f)Matching
			 requirementsExcept as provided in paragraph (2), Federal funds
			 for any eligible project under this section shall be determined by the
			 Secretary.
			(g)Application
				(1)In
			 generalAny entity subject to an Area Maritime Transportation
			 Security Plan may submit an application for a grant under this section, at such
			 time, in such form, and containing such information and assurances as the
			 Secretary, working through the Office for Domestic Preparedness, may
			 require.
				(2)Minimum
			 standards for payment or reimbursementEach application submitted
			 under paragraph (1) shall include—
					(A)a comprehensive
			 description of—
						(i)the need for the
			 project;
						(ii)the methodology
			 for coordinating the project into the security of the greater port area, as
			 identified in the Area Maritime Security Plan;
						(iii)any existing
			 cooperation agreements with other port facilities, vessels, or organizations
			 that benefit security of the entire port; and
						(iv)the applicability
			 of the project to the Area Maritime Transportation Security Plan; and
						(B)a determination by
			 the Captain of the Port that the security project—
						(i)addresses or
			 corrects port security vulnerabilities identified by the Coast Guard, or
			 through port security vulnerability assessments approved by the Secretary;
			 and
						(ii)helps to ensure
			 compliance with the Area Maritime Transportation Security Plan.
						(3)Procedural
			 safeguardsThe Secretary, in consultation with the Office of the
			 Inspector General, shall issue guidelines to establish appropriate accounting,
			 reporting, and review procedures to ensure that—
					(A)grant funds are
			 used for the purposes for which they were made available;
					(B)grantees have
			 properly accounted for all expenditures of grant funds; and
					(C)grant funds not
			 used for such purposes and amounts not obligated or expended are
			 returned.
					(4)Project approval
			 requiredThe Secretary may not award a grant under this section
			 unless the Secretary determines that—
					(A)the project to be
			 carried out with such grant funding—
						(i)is consistent with
			 vulnerability assessments approved by the Secretary;
						(ii)supports
			 cooperation or integration of Federal, State, local, and industry stakeholders
			 in the port area; and
						(iii)helps to
			 implement the Area Maritime Transportation Security Plan;
						(B)sufficient funding
			 is available to meet the matching requirement described under subsection
			 (d);
					(C)the project will
			 be completed without unreasonable delay; and
					(D)the recipient has
			 authority to carry out the proposed project.
					(h)Coordination and
			 cooperationThe Secretary—
				(1)shall ensure that
			 all projects that receive grant funding under this section within any area
			 defined in an Area Maritime Transportation Security Plan are coordinated with
			 other projects in such area; and
				(2)may require
			 cooperative agreements among users of the port and port facilities with respect
			 to projects funded under this section.
				(i)Audits and
			 examinationsAll grantees under this section shall maintain such
			 records as the Secretary may require and make such records available for review
			 and audit by the Secretary, the Comptroller General of the United States, or
			 the Inspector General of the Department.
			(j)Annual
			 reportsNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter until October 1, 2013, the Secretary shall submit
			 an unclassified report describing regarding the progress made in meeting the
			 objectives of the port security grant program established under this section
			 to—
				(1)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
				(2)the Committee on
			 Homeland Security of the House of Representatives;
				(3)the Committee on
			 Appropriations of the Senate; and
				(4)the Committee on
			 Appropriations of the House of Representatives.
				14.Authorization of
			 appropriations
			(a)Improvements to
			 automated targeting systemThere are authorized to be appropriated
			 $5,000,000 for each of the fiscal years 2007 through 2012 to carry out the
			 provisions of section 4(b).
			(b)Office of cargo
			 security policyThere are authorized to be appropriated for each
			 of the fiscal years 2007 through 2012—
				(1)$4,000,000 to
			 carry out the amendment made by section 5(a); and
				(2)$1,000,000 to
			 carry out the provisions of section 5(b).
				(c)Container
			 security initiativeThere are authorized to be appropriated
			 $175,000,000 for each of the fiscal years 2007 through 2012 to carry out the
			 provisions of section 8.
			(d)Customs-trade
			 partnership against terrorismThere are authorized to be
			 appropriated $75,000,000 for each of the fiscal years 2007 through 2012 to
			 carry out the provisions of section 9.
			(e)GreenLane
			 designationThere are authorized to be appropriated $50,000,000
			 for each of the fiscal years 2007 through 2012 to carry out the provisions of
			 section 10.
			(f)Incident
			 response
				(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2007 through 2012 to carry out the provisions of
			 section 11.
				(2)Budget
			 analysisNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit a budget analysis for implementing the
			 provisions of section 11, including additional cost-sharing arrangements with
			 other Federal departments and other participants involved in the joint
			 operation centers, to—
					(A)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;
					(B)the Committee on
			 Appropriations of the Senate;
					(C)the Committee on
			 Homeland Security of the House of Representatives; and
					(D)the Committee on
			 Appropriations of the House of Representatives.
					(g)Operation Safe
			 CommerceThere are authorized
			 to be appropriated $25,000,000 for each of fiscal years 2007 through 2012 to
			 carry out the provisions of section 12(c).
			(h)Port Security
			 Grant ProgramThere are
			 authorized to be appropriated $400,000,000 for each of fiscal years 2007
			 through 2012 to carry out the grant program established under section
			 13.
			(i)Other
			 provisionsThere are authorized to be appropriated such sums as
			 may be necessary for each of fiscal years 2007 through 2012 to carry out the
			 provisions of this Act not otherwise provided for under this section.
			(j)Source of
			 fundsAmounts authorized to be appropriated under this section
			 shall originate from duties collected by the Bureau of Customs and Border
			 Protection.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the GreenLane Maritime Cargo
			 Security Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Strategic plan.
					Sec. 5. Resumption of trade.
					Sec. 6. Enhancement to targeting capabilities.
					Sec. 7. Uniform data for governmentwide usage.
					Sec. 8. Under Secretary for Policy.
					Sec. 9. Container security standards and
				procedures.
					Sec. 10. Domestic radiation detection and imaging.
					Sec. 11. Container Security Initiative.
					Sec. 12. Customs-Trade Partnership Against
				Terrorism.
					Sec. 13. GreenLane designation.
					Sec. 14. Joint operations center.
					Sec. 15. Research, development, test, and
				evaluation.
					Sec. 16. Port Security Grant Program.
					Sec. 17. Deadline for transportation security
				cards.
					Sec. 18. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Maritime vessels are the
			 primary mode of transportation for international trade and they carry over 80
			 percent of international trade by volume. Improving the security of this
			 complex supply chain is critical for the prosperity and liberty of all
			 nations.
			(2)In 2005, approximately
			 11,300,000 shipping containers came into the United States through the Nation's
			 seaports, averaging nearly 31,000 per day.
			(3)In May 2002, the
			 Brookings Institution estimated that costs associated with United States port
			 closures from a detonated terrorist weapon could add up to $1,000,000,000,000
			 from the resulting economic slump and changes in our Nation's ability to
			 trade.
			(4)In its final report, the
			 National Commission on Terrorist Attacks Upon the United States noted:
			 While commercial aviation remains a possible target, terrorists may turn
			 their attention to other modes of transportation. Opportunities to do harm are
			 as great, or greater, in maritime or surface transportation..
			(5)In August 2005, the
			 President issued the National Strategy for Maritime Security, which notes that
			 the probability of a hostile state using a weapon of mass destruction (referred
			 to in this section as WMD) will increase during the next decade.
			 Many experts believe that the maritime sector is the most likely to be used to
			 bring a WMD into the United States. In addition, the adoption of a
			 just-in-time delivery approach to shipping by most industries, rather
			 than stockpiling or maintaining operating reserves of energy, raw materials,
			 and key components, means that a disruption or slowing of the flow of almost
			 any item can have widespread implications for the overall market and national
			 economy.
			(6)Significant enhancements
			 can be achieved by applying a layered approach to supply chain security, though
			 such layers must be developed in a coordinated fashion. Current supply chain
			 security programs within the Federal Government have been independently
			 operated, often falling short of gains which could be made had coordination
			 taken place.
			(7)The March 2006 report of
			 the Permanent Subcommittee on Investigations of the Committee on Homeland
			 Security and Governmental Affairs of the Senate entitled, “An Assessment of
			 U.S. Efforts to Secure the Global Supply Chain,” noted several key concerns
			 with the Department’s supply chain security programs, including the
			 following:
				(A)In the Container Security
			 Initiative (CSI), a critical program designed to inspect high-risk shipping
			 containers before they enter United States ports, the Subcommittee found that
			 only 37 percent of such high-risk containers are actually inspected. To make
			 matters worse, the United States Government has not established minimum
			 standards for these inspections.
				(B)Under the Customs-Trade
			 Partnership Against Terrorism (C–TPAT), the United States Government grants
			 benefits to private-sector companies that make specific security commitments.
			 The Subcommittee found, however, that an overwhelming proportion of
			 participating companies receive benefits prior to having their security profile
			 validated. Only 27 percent of the participating companies had been validated as
			 of March 28, 2006. Therefore, 73 percent of the companies have not been
			 subjected to a rigorous, on-site review of their security practices.
				(C)The targeting system
			 employed by the United States Government to identify high-risk shipping
			 containers entering United States ports is largely dependent on preliminary
			 data that is not complete or final. Moreover, the Subcommittee has found that
			 this targeting system has never been tested or validated, and may not discern
			 actual, realistic risks.
				(D)Less than 40 percent of
			 cargo containers entering United States ports are screened for nuclear or
			 radiological materials. One part of the problem is that the deployment of
			 radiation detection equipment is woefully behind schedule.
				(8)The Department of
			 Homeland Security has twice failed to comply with directives from the
			 Subcommittee on Homeland Security of the Committee on Appropriations of the
			 Senate, requiring the Department to submit a report to Congress, which
			 identifies: (1) steps the Department has taken to enhance shipping
			 container security; (2) resources devoted to this in prior years and proposed
			 to continue this security; (3) results of ongoing projects such as OSC, CSI,
			 and C-TPAT; (4) the Departmental entity responsible for implementing
			 improvements in security systems and approaches; and (5) specific steps each
			 entity will take to implement these changes, with associated schedules for
			 development and issuance of standards, policies, procedures, or
			 regulations..
			(9)While it is impossible to
			 completely remove the risk of terrorist attacks, security measures in the
			 transport sector designed to counter terrorism can add certainty and stability
			 to the global economy, raise investor confidence, and facilitate trade. Some
			 counterterrorism costs are integral to the price that must be paid to protect
			 society. However, counter-terrorism measures can also present an opportunity to
			 find and agree on measures that combine the imperative to fight terrorism with
			 the possibility of increased efficiency in the system. These efficiency gains
			 are maximized when all nations adopt them.
			(10)The World Customs
			 Organization has taken a positive step in furtherance of international supply
			 chain security in publishing the Framework of Standards to Secure and
			 Facilitate Global Trade, which outlines a set of minimum standards designed
			 to—
				(A)establish standards for
			 security and trade facilitation;
				(B)enable integrated supply
			 chain management;
				(C)enhance the capabilities
			 of customs administrations; and
				(D)promote cooperation
			 between the customs and business communities.
				(11)The shipping and trade
			 industries have a responsibility to monitor, self-assess, and report on the
			 risks associated with goods under their control or use. The public sector must
			 offer incentives for companies to invest in security in order to promote
			 information sharing and other public-benefit outcomes.
			(12)Increasing the
			 transparency of the supply chain will assist in mitigating the impact of an
			 incident by allowing for targeted shutdown of the international supply chain
			 and expedited restoration of commercial traffic.
			(13)The special relationship
			 between Canada and the United States has been exemplified through Canada's
			 partnership and commitment to security following the attacks of September 11,
			 2001.
			(14)Through both public and
			 private initiatives, the private sector has invested time, money and effort,
			 both in the United States and abroad, aimed at improving the security of the
			 international supply chain.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given the term in section 2(2) of the
			 Homeland Security Act of 2002 (6 U.S.C. 101(2)).
			(2)Automated Targeting
			 SystemThe term Automated Targeting System means the
			 system established by United States Customs and Border Protection to assess
			 imports and target those imports which pose a high risk of containing
			 contraband or otherwise pose a security risk.
			(3)ContainerThe
			 term container has the meaning given the term in the International
			 Convention for Safe Containers, with annexes, done at Geneva December 2, 1972
			 (29 UST 3707).
			(4)Container security
			 deviceThe term container security device means a
			 device or system designed to track and monitor containers for, and secure them
			 against, tampering or compromise throughout the international supply
			 chain.
			(5)Container Security
			 Initiative; CSIThe terms Container Security
			 Initiative and CSI mean the program authorized under
			 section 8 to identify and examine maritime containers that pose a risk for
			 terrorism at foreign ports before they are shipped to the United States.
			(6)Customs-Trade
			 Partnership Against Terrorism; C–TPATThe terms
			 Customs-Trade Partnership Against Terrorism and
			 C–TPAT mean the voluntary program authorized under section 12 to
			 strengthen and improve the overall security of the international supply chain
			 and United States border security.
			(7)DepartmentThe
			 term Department means the Department of Homeland Security.
			(8)ExaminationThe
			 term examination means an inspection of cargo to detect the
			 presence of misdeclared, restricted, or prohibited items, including an
			 inspection using nonintrusive imaging and detection technology.
			(9)GreenLaneThe
			 term GreenLane refers to the third tier of C–TPAT, that offers
			 additional benefits to validated C–TPAT participants that demonstrate a
			 sustained commitment beyond the minimum requirements for participation in
			 C–TPAT.
			(10)InspectionThe
			 term inspection means the process used by United States Customs
			 and Border Protection to detect restricted or prohibited items through an
			 examination or a search.
			(11)International supply
			 chainThe term international supply chain means the
			 coordinated network of companies engaged in the movement of goods from a point
			 of origin to a foreign point of destination.
			(12)Operation safe
			 commerceThe term Operation Safe Commerce means the
			 research, development, test, and evaluation grant program that brings together
			 private sector shareholders, port officials, and Federal, State, and local
			 representatives to analyze existing security procedures for cargo and develop
			 new security protocols that have the potential to increase the security of
			 cargo shipments by monitoring the movement and integrity of cargo through the
			 international supply chain.
			(13)Point of
			 originThe term point of origin means the point at
			 which goods are assembled into the smallest exterior packaging unit for initial
			 movement through the international supply chain.
			(14)ScanThe
			 term scan means utilizing nonintrusive imaging equipment,
			 radiation detection equipment, or both, to capture data, including images of a
			 container.
			(15)ScreeningThe
			 term screening means a visual or automated review of information
			 about goods, including manifest or entry documentation accompanying a shipment
			 being imported into the United States, to determine or assess the threat of
			 such cargo.
			(16)SearchThe
			 term search means an intrusive examination in which a container is
			 opened and its contents are devanned and visually inspected by inspection
			 personnel for the presence of misdeclared, restricted, or prohibited
			 items.
			(17)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(18)Smallest exterior
			 packaging unitThe term smallest exterior packaging
			 unit has the meaning given such term in section 4.7a of title 19, Code
			 of Federal Regulations (as in effect on the date of enactment of this
			 Act).
			(19)Supply chain
			 visibility procedureThe term supply chain visibility
			 procedure means a system or process capable of tracking goods at the
			 smallest exterior packaging unit level, as described on a shipping manifest,
			 from their point of origin to the point of unlading in the United
			 States.
			(20)Transportation
			 security incidentThe term transportation security
			 incident has the meaning given such term in section 70101(6) of title
			 46, United States Code.
			4.Strategic plan
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with appropriate Federal, State,
			 local, and tribal government agencies, public port authorities, and private
			 sector stakeholders responsible for security matters that affect or relate to
			 the movement of containers through the international supply chain, shall
			 submit, to appropriate congressional committees, a comprehensive strategic plan
			 to enhance international supply chain security for all modes of transportation
			 by which containers arrive in, depart from, or move through seaports of the
			 United States.
			(b)ContentThe
			 strategic plan submitted under subsection (a) shall—
				(1)clarify and delineate the
			 roles, responsibilities, and authorities of Federal, State, local, and tribal
			 government agencies and private sector stakeholders that relate to the security
			 of the movement of containers arriving in, departing from, or moving through
			 seaports of the United States;
				(2)provide measurable goals,
			 including objectives, mechanisms, and a schedule, for furthering the security
			 of commercial operations from point of origin to point of destination;
				(3)build on available
			 resources and consider costs and benefits;
				(4)identify mandatory,
			 baseline security goals, and the minimum container security standards and
			 procedures described in section 9;
				(5)provide incentives for
			 additional voluntary measures to enhance cargo security, as determined by the
			 Secretary and under the GreenLane Program under section 13;
				(6)include a process for
			 sharing intelligence and information with private sector stakeholders to assist
			 in their security efforts;
				(7)identify a framework for
			 prudent and measured response in the event of a transportation security
			 incident in a United States seaport;
				(8)provide a plan for the
			 expeditious resumption of the flow of legitimate trade in accordance with
			 section 5;
				(9)focus on the secure
			 movement of containerized cargo;
				(10)consider the linkages
			 between supply chain security and security programs within other systems of
			 movement, including travel security and terrorist financing programs;
				(11)expand upon and relate
			 to existing strategies and plans, including the National Strategy for Maritime
			 Security; and
				(12)ensure that supply chain
			 security mandates and voluntary programs, to the extent practicable, provide
			 even-handed treatment for affected parties of the same type, regardless of the
			 size of the particular business.
				(c)UpdateNot
			 less than 3 years after the strategic plan is submitted under subsection (a),
			 the Secretary shall submit an update of the strategic plan to appropriate
			 congressional committees.
			(d)ConsultationsConsultations
			 described in subsection (a) shall focus on—
				(1)designing measurable
			 goals, including objectives, mechanisms, and a schedule, for furthering the
			 security of the international supply chain;
				(2)identifying and
			 addressing gaps in capabilities, responsibilities, resources, or
			 authorities;
				(3)identifying and
			 streamlining unnecessary overlaps in capabilities, responsibilities, or
			 authorities; and
				(4)identifying and making
			 recommendations regarding legislative, regulatory, and organizational changes
			 necessary to improve coordination among the entities or to enhance the security
			 of the international supply chain.
				(e)Utilization of advisory
			 committeesAs part of the consultative process, the Secretary
			 shall utilize the Homeland Security Advisory Committee, the National Maritime
			 Security Advisory Committee, and the Commercial Operations Advisory Committee
			 to review the draft strategic plan and any subsequent update to that
			 plan.
			(f)International standards
			 and practicesIn furtherance of the strategic plan, the Secretary
			 is encouraged to consider proposed or established standards and practices of
			 foreign governments and international organizations, including, as appropriate,
			 the International Maritime Organization, the World Customs Organization, the
			 International Labor Organization, and the International Organization for
			 Standardization to establish standards and best practices for the security of
			 containers moving through the international supply chain.
			5.Resumption of
			 trade
			(a)In
			 generalThe Secretary shall develop protocols for the resumption
			 of trade through contingency and continuity planning that ensure trade lanes
			 are restored as quickly as possible in the event of a transportation security
			 incident that necessitates the suspension of trade.
			(b)PreferencesIn
			 reestablishing the flow of cargo through ports of entry in the United States
			 after a transportation security incident, the Secretary shall, to the extent
			 practicable, give preference to vessels—
				(1)having a vessel security
			 plan approved or accepted under section 70103(c) of title 46, United States
			 Code, or on a vessel with a valid International Ship Security Certificate as
			 provided for under part 104 of title 33, Code of Federal Regulations;
				(2)entering a port of entry
			 directly from a foreign port designated under CSI, from another foreign port,
			 as determined by the Secretary, or transiting from a United States port of
			 call;
				(3)operated by validated
			 C–TPAT participants;
				(4)carrying GreenLane
			 designated cargo; and
				(5)carrying commodities that
			 the President determines to be critical for response and recovery, such as
			 military shipments or necessary medical supplies.
				(c)CommunicationTo
			 the extent practicable, the protocols developed under subsection (a) shall
			 provide for coordination with, and lines of communication between, appropriate
			 Federal, State, local and private sector stakeholders on law enforcement
			 actions, intermodal rerouting plans, and other strategic infrastructure
			 issues.
			(d)ConsultationIn
			 developing protocols under subsection (a), the Secretary shall consult with
			 Federal, State, local and private sector stakeholders, including the National
			 Maritime Security Advisory Committee and the Commercial Operations Advisory
			 Committee.
			6.Enhancement to targeting
			 capabilities
			(a)Plan for improving the
			 Automated Targeting System
				(1)Development and
			 implementationNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall develop and implement a plan for
			 improving the Automated Targeting System in accordance with this
			 subsection.
				(2)Corrective
			 actionsThe Secretary shall include—
					(A)a schedule for completing
			 all outstanding corrective actions recommended by the Comptroller General of
			 the United States, the Inspector General of the Department of the Treasury, and
			 the Inspector General of the Department with respect to the operation of the
			 Automated Targeting System; or
					(B)an explanation for not
			 taking corrective actions.
					(3)Assessment of
			 information submission requirementsIn determining the viability
			 of additional information submission requirements, either by regulation or
			 voluntary means, the Secretary shall consider the cost, benefit, and
			 feasibility of—
					(A)requiring additional
			 nonmanifest documentation;
					(B)reducing the time period
			 allowed by law for revisions to a container cargo manifest;
					(C)reducing the time period
			 allowed by law for submission of entry data, or certain elements of such data,
			 for vessel or cargo; and
					(D)such other actions the
			 Secretary considers beneficial for improving the information relied upon for
			 the Automated Targeting System and any other targeting systems in furthering
			 the security and integrity of the international supply chain.
					(4)ConsultationsIn
			 assessing information submission requirements, the Secretary shall consult with
			 stakeholders, including the Commercial Operations Advisory Committee, and
			 identify to them the need for such information, and the appropriate timing of
			 its submission.
				(5)Outside
			 reviewThe Secretary shall conduct, through an independent panel,
			 a review of the effectiveness and capabilities of the Automated Targeting
			 System and shall include the results of such review in the report submitted
			 under paragraph (6).
				(6)ReportThe
			 Secretary shall submit a report, containing the plan developed under paragraph
			 (1) and the results of the review conducted under paragraph (5), to appropriate
			 congressional committees.
				(b)New or expanded
			 information submissions
				(1)In
			 generalAny additional information submissions allowable within
			 the Secretary’s existing authority or submitted voluntarily by supply chain
			 participants shall be transmitted in a secure fashion, as determined by the
			 Secretary and in accordance with this subsection, to protect the information
			 from unauthorized access.
				(2)Confidentiality of
			 informationNotwithstanding any other provision of law,
			 information that is required of, or voluntarily submitted by, supply chain
			 participants to the Department for purposes of this section—
					(A)shall be exempt from
			 disclosure under section 552 of title 5, United States Code (commonly referred
			 to as the Freedom of Information Act);
					(B)shall not, without the
			 written consent of the person or entity submitting such information, be used
			 directly by the Department or a third party, in any civil action arising under
			 Federal or State law if such information is submitted in good faith; and
					(C)shall not, without the
			 written consent of the person or entity submitting such information, be used or
			 disclosed by any officer or employee of the United States for purposes other
			 than the purposes of this section, except—
						(i)in furtherance of an
			 investigation or other prosecution of a criminal act; or
						(ii)when disclosure of the
			 information would be—
							(I)to either House of
			 Congress, or to the extent of matter within its jurisdiction, any committee or
			 subcommittee thereof, any joint committee thereof or subcommittee of any such
			 joint committee; or
							(II)to the Comptroller
			 General, or any authorized representative of the Comptroller General, in the
			 course of the performance of the duties of the Comptroller General.
							(3)Independently obtained
			 informationNothing in this subsection shall be construed to
			 limit or otherwise affect the ability of a Federal, State, or local, government
			 entity, under applicable law, to obtain supply chain security information,
			 including any information lawfully and properly disclosed generally or broadly
			 to the public and to use such information in any manner permitted by
			 law.
				(4)PenaltiesAny
			 person who is an officer or employee of the United States and knowingly
			 publishes, divulges, discloses, or makes known in any manner or to any extent
			 not authorized by law, any supply chain security information protected in this
			 section from disclosure, shall be—
					(A)fined under title 18,
			 United States Code, imprisoned not more than 1 year, or both; and
					(B)removed from office or
			 employment.
					(5)Authority to issue
			 warningsThe Secretary may provide advisories, alerts, and
			 warnings to relevant companies, targeted sectors, other governmental entities,
			 or the general public regarding potential risks to the supply chain as
			 appropriate. In issuing a warning under this paragraph, the Secretary shall
			 take appropriate actions to protect from disclosure—
					(A)the source of any
			 voluntarily submitted supply chain security information that forms the basis
			 for the warning; and
					(B)information that is
			 proprietary, business sensitive, relates specifically to the submitting person
			 or entity, or is otherwise not appropriately in the public domain.
					(c)Next generation
			 targeting system
				(1)In
			 generalThe Secretary shall consider future iterations of the
			 Automated Targeting System, which would incorporate smart features, such as
			 more rigorous algorithms and real-time intelligence, instead of relying solely
			 on rule sets that are periodically updated.
				(2)CooperationThe
			 Secretary shall work closely with supply chain participants and foreign
			 governments, to the maximum extent practicable, in developing the next
			 generation targeting system.
				(3)Secure
			 freightTo implement the next generation targeting system, the
			 Secretary is authorized to initiate the Secure Freight Program to improve the
			 data collection process by using alternative methods including third parties to
			 capture, collect, and transmit data related to the movement of goods through
			 the international supply chain.
				(4)ReportNot
			 later than 30 days before the initiation of the Secure Freight Program in a
			 pilot phase, the Secretary shall submit a report, to appropriate congressional
			 committees, that contains a plan for the next generation targeting system,
			 including a schedule and concept of operations for initial and full operating
			 capability.
				7.Uniform data for
			 governmentwide usage
			(a)EstablishmentThe
			 Secretary, in conjunction with representatives from the Department, the
			 Department of Transportation, the Department of Health and Human Services, the
			 Department of Agriculture, the Department of Commerce, the Department of State,
			 the Department of Defense, the Department of Justice, the Department of the
			 Interior, and other appropriate Federal agencies, as determined by the
			 Secretary, shall establish and implement a single, uniform data system for the
			 electronic collection, dissemination, and sharing of import and export
			 information to increase the efficiency of data submission and the security of
			 such data related to border security, trade, and public health and safety of
			 international cargoes (referred to in this subsection as the
			 International Trade Data System).
			(b)Interagency steering
			 groupThe Deputy Director for Management of the Office of
			 Management and Budget (referred to in this subsection as the Deputy
			 Director), pursuant to responsibilities under chapter 36 of title 44,
			 United States Code, shall establish an executive level, interagency steering
			 group (referred to in this subsection as the Interagency Steering
			 Group), comprised of representatives of the departments listed in
			 paragraph (1), to coordinate, the establishment, investment in, and
			 implementation of the International Trade Data System.
			(c)Harmonized data
			 setNot later than 1 year after the date of enactment of this
			 Act, the Deputy Director, through the Interagency Steering Group, shall
			 complete the development and publication of the harmonized data set of import
			 and export information submitted to agencies with a presence at the
			 international border of the United States.
			(d)Implementation
				(1)In
			 generalThe Secretary and the Interagency Steering Group, in
			 consultation with private sector stakeholders, including the Commercial
			 Operations Advisory Committee, shall develop the uniform data submission
			 requirements, procedures, and schedules for implementation.
				(2)ConsiderationsIn
			 developing the submission requirements, procedures and schedules, the Secretary
			 shall consider—
					(A)the unique features of
			 each mode of transportation by which goods may be traveling;
					(B)the appropriate timing
			 for submission of data during the importation or exportation process;
			 and
					(C)the appropriate party
			 engaged in a particular transaction to submit the data.
					(e)Joint inspections
			 proceduresThe Deputy Director, through the Interagency Steering
			 Group, shall develop plans for longer term uses of the International Trade Data
			 System, including facilitating joint cargo inspections by multiple Federal
			 agencies to meet their respective requirements in a more efficient
			 manner.
			8.Under Secretary for
			 Policy
			(a)Under Secretary for
			 PolicyThe Homeland Security
			 Act of 2002 (6 U.S.C. 101 et seq.) is amended—
				(1)by redesignating title VI as title XVIII,
			 and transferring that title to the end of the Act;
				(2)in title XVIII, as redesignated, by
			 redesignating section 601 as section 1801; and
				(3)by inserting after title
			 V the following:
					
						VIUnder Secretary for
				Policy
							601.Under secretary for
				policy
								(a)In
				generalThere shall be in the Department an Under Secretary for
				Policy, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
								(b)ResponsibilitiesSubject
				to the direction, authority, and control of the Secretary, the Under Secretary
				for Policy shall be responsible for—
									(1)policy development within
				the Department, by—
										(A)serving as the principal
				policy advisor to the Secretary;
										(B)providing overall
				direction and supervision for policy development to programs, offices, and
				activities of the Department;
										(C)establishing and
				directing a formal policymaking process for the Department;
										(D)analyzing, evaluating,
				and reviewing completed, ongoing, and proposed programs, to ensure they are
				compatible with the statutory and regulatory responsibilities of the Department
				and with the Secretary's priorities, strategic plans, and policies; and
										(E)ensuring, in conjunction
				with other Department officials, that the budget of the Department (including
				the development of future year budgets) is compatible with the statutory and
				regulatory responsibilities of the Department and with the Secretary’s
				priorities, strategic plans, and policies;
										(2)strategic planning for
				the Department, by—
										(A)conducting long-range,
				strategic planning for the Department;
										(B)preparing national and
				Department strategies, as appropriate;
										(C)conducting net
				assessments of issues facing the Department; and
										(D)conducting reviews of the
				Department to ensure the implementation of this paragraph;
										(3)international issues of
				the Department, by—
										(A)promoting informational
				and educational exchange with nations friendly to the United States in order to
				promote sharing of best practices and technologies relating to homeland
				security, including—
											(i)the exchange of
				information on research and development on homeland security
				technologies;
											(ii)joint training exercises
				of first responders; and
											(iii)exchanging expertise
				and information on terrorism prevention, response, and crisis
				management;
											(B)identifying areas for
				homeland security informational and training exchange where the United States
				has a demonstrated weakness and another friendly nation or nations have a
				demonstrated expertise;
										(C)planning and carrying out
				international conferences, exchange programs (including the exchange of
				scientists, engineers, and other experts), and other training activities;
				and
										(D)managing
				international activities within the Department in coordination with other
				Federal officials with responsibility for counterterrorism matters; and
										(4)private
				sector coordination, by—
										(A)creating
				and fostering strategic communications with the private sector to enhance the
				primary mission of the Department to protect the United States;
										(B)advising the Secretary on
				the impact of the policies, regulations, processes, and actions of the
				Department on the private sector;
										(C)interfacing with other
				relevant Federal agencies with homeland security missions to assess the impact
				of the actions of such agencies on the private sector;
										(D)creating and managing
				private sector advisory councils composed of representatives of industries and
				associations designated by the Secretary—
											(i)to advise the Secretary
				on private sector products, applications, and solutions as they relate to
				homeland security challenges; and
											(ii)to advise the Secretary
				on homeland security policies, regulations, processes, and actions that affect
				the participating industries and associations.
											(E)working with Federal
				laboratories, federally funded research and development centers, other
				federally funded organizations, academia, and the private sector to develop
				innovative approaches to address homeland security challenges to produce and
				deploy the best available technologies for homeland security missions;
										(F)promoting existing
				public-private partnerships and develop new public-private partnerships to
				provide for collaboration and mutual support to address homeland security
				challenges;
										(G)assisting in the
				development and promotion of private sector best practices to secure critical
				infrastructure;
										(H)coordinating industry
				efforts, with respect to functions of the Department, to identify private
				sector resources and capabilities that could be effective in supplementing
				Federal, State, and local government agency efforts to prevent or respond to a
				terrorist attack; and
										(I)coordinating among
				Department operating entities and with the Assistant Secretary for Trade
				Development of the Department of Commerce on issues related to the travel and
				tourism
				industries.
										.
				(b)Technical and
			 conforming amendmentsThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended—
				(1)in section 103—
					(A)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11), respectively;
			 and
					(B)by inserting after
			 paragraph (5) the following:
						
							(6)An Under Secretary for
				Policy.
							;
					(2)by striking section 879;
			 and
				(3)in the table of
			 contents—
					(A)by redesignating the
			 items relating to title VI and section 601 as items relating to title XVIII and
			 section 1801, respectively, and transferring such items to the end of the table
			 of contents;
					(B)by striking the item
			 relating to section 879; and
					(C)by inserting before the
			 item relating to title VII the following:
						
							
								TITLE VI—UNDER SECRETARY FOR POLICY
								Sec. 601. Under Secretary for
				Policy.
							
							.
					(c)Office of Cargo
			 Security Policy
				(1)In
			 generalSubtitle C of title
			 IV of the Homeland Security Act of 2002 (6 U.S.C. 231 et seq.) is amended by
			 adding at the end the following:
					
						431.Office of Cargo
				Security Policy
							(a)EstablishmentThere
				is established within the Department an Office of Cargo Security Policy
				(referred to in this section as the Office).
							(b)PurposeThe
				Office shall—
								(1)coordinate all Department
				policies and programs relating to cargo security; and
								(2)consult with stakeholders
				and work with other Federal agencies to establish standards and regulations and
				to promote best practices.
								(c)Director
								(1)AppointmentThe
				Office shall be headed by a Director, who shall—
									(A)be appointed by the
				Secretary; and
									(B)report to the Under
				Secretary for Policy.
									(2)ResponsibilitiesThe
				Director shall—
									(A)advise the Secretary and
				the Under Secretary for Policy regarding all aspects of Department programs
				relating to cargo security;
									(B)develop Department-wide
				policies regarding cargo security;
									(C)coordinate the cargo
				security policies and programs of the Department with other executive agencies,
				including by working with officials of the Department of Energy and the
				Department of State, as appropriate, in negotiating international agreements
				relating to cargo security; and
									(D)coordinate all programs
				of the Department relating to cargo
				security.
									.
				(2)Clerical
			 amendmentThe table of contents of the Homeland Security Act of
			 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to
			 section 430 the following:
					
						
							Sec. 431. Office of Cargo Security
				Policy.
						
						.
				(d)Designation of liaison
			 office of Department of StateThe Secretary of State shall
			 designate a liaison office within the Department of State to assist the
			 Secretary, as appropriate, in—
				(1)negotiating international
			 agreements related to cargo security;
				(2)conducting activities
			 under this Act; and
				(3)carrying out related
			 responsibilities, as assigned by the Secretary of State.
				9.Container security
			 standards and procedures
			(a)Establishment
				(1)RulemakingNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish, by regulation, minimum standards and procedures for securing
			 containers in transit to an importer in the United States.
				(2)Information
			 sourcesThe Secretary shall use information from C–TPAT,
			 Operation Safe Commerce, any container security program of the Directorate for
			 Science and Technology of the Department, and other security initiatives to
			 establish the standards and procedures described in paragraph (1). Such
			 standards and procedures may address operation, technology use, and
			 performance.
				(3)Deadline for
			 enforcementNot later than 2 years after the establishment of
			 standards and procedures under subsection (a), all containers bound for ports
			 of entry in the United States shall meet such standards and procedures.
				(b)Review and
			 enhancementThe Secretary shall regularly—
				(1)review the standards and
			 procedures established pursuant to subsection (a); and
				(2)enhance the security
			 standards and procedures, as appropriate, based on tests of technologies as
			 they become commercially available to detect container intrusion and the
			 highest consequence threats, particularly weapons of mass destruction, in
			 accordance with section 15.
				(c)International cargo
			 security standardsThe
			 Secretary, in consultation with the Secretary of State and the Secretary of
			 Energy, is encouraged to promote and establish international standards for the
			 security of containers moving through the international supply chain with
			 foreign governments and international organizations, including the
			 International Maritime Organization and the World Customs Organization.
			10.Domestic radiation
			 detection and imaging
			(a)Examining
			 containersNot later than December 31, 2007, all containers
			 entering the United States through the busiest 22 seaports of entry shall be
			 examined for radiation.
			(b)StrategyThe
			 Secretary shall develop a strategy for the deployment of radiation detection
			 capabilities that includes—
				(1)a risk-based
			 prioritization of ports of entry at which radiation detection equipment will be
			 deployed;
				(2)a proposed time line of
			 when radiation detection equipment will be deployed at each of the ports of
			 entry identified under paragraph (1);
				(3)the type of equipment to
			 be used at each of the ports of entry identified under paragraph (1), including
			 the joint deployment and utilization of radiation detection equipment and
			 nonintrusive imaging equipment;
				(4)standard operating
			 procedures for examining containers with such equipment, including sensor
			 alarming, networking and communications and response protocols;
				(5)operator training
			 plans;
				(6)an evaluation of the
			 environmental health and safety impacts of nonintrusive inspection
			 technology;
				(7)the Department policy for
			 the using nonintrusive inspection equipment;
				(8)a classified annex
			 that—
					(A)details plans for covert
			 testing; and
					(B)outlines the risk-based
			 prioritization of ports of entry used under paragraph (1).
					(c)ReportNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 submit the strategy developed under subsection (b) to appropriate congressional
			 committees.
			(d)UpdateNot
			 later than 180 days after the date of enactment of this Act, the Secretary may
			 update the strategy submitted under subsection (c) to provide a more complete
			 evaluation under subsection (b)(6).
			(e)Other WMD
			 threatsNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit a strategy for the deployment of equipment
			 to detect chemical, biological, and other weapons at all ports of entry into
			 the United States to appropriate congressional committees.
			(f)ImplementationNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 fully implement the strategy developed under subsection (b).
			11.Container Security
			 Initiative
			(a)AuthorizationThe
			 Secretary is authorized to establish and implement a program (to be known as
			 the Container Security Initiative or CSI) to
			 identify and examine maritime containers that pose a security risk at foreign
			 ports before the containers are shipped to the United States.
			(b)AssessmentBefore
			 the Secretary designates any foreign port under CSI, the Secretary, in
			 coordination with other Federal officials, as appropriate, shall conduct an
			 assessment of the port to evaluate the costs, benefits, and other factors
			 associated with such designation, including—
				(1)the level of risk for the
			 potential compromise of containers by terrorists or terrorist weapons;
				(2)the economic impact of
			 cargo traveling from the foreign port to the United States in terms of trade
			 value and volume;
				(3)the results of the Coast
			 Guard assessments conducted pursuant to section 70108 of title 46, United
			 States Code;
				(4)the capabilities and
			 level of cooperation expected of the government of the intended host
			 country;
				(5)the willingness of the
			 government of the intended host country to permit validation of security
			 practices within the country in which the foreign port is located, for the
			 purposes of C-TPAT or similar programs; and
				(6)the potential for C–TPAT
			 and GreenLane cargo traveling through the foreign port.
				(c)Annual
			 reportNot later than March 1 of each year in which the Secretary
			 proposes to designate a foreign port under CSI, the Secretary shall submit a
			 report, in classified or unclassified form, detailing the assessment of each
			 foreign port the Secretary is considering designating under CSI, to appropriate
			 congressional committees.
			(d)Current CSI
			 portsThe report under subsection (c) shall include an annual
			 assessment justifying the continuance of each port designated under CSI as of
			 the date of enactment of this Act.
			(e)Designation of new
			 portsThe Secretary shall not designate a foreign port under CSI
			 unless the Secretary has completed the assessment required in subsection (b)
			 for that port and submitted a report under subsection (c) that includes that
			 port.
			(f)NegotiationsThe
			 Secretary may request that the Secretary of State, in conjunction with the
			 United States Trade Representative, enter into trade negotiations with the
			 government of each foreign country with a port designated under CSI, as
			 appropriate, to ensure full compliance with the requirements under CSI.
			(g)Inspections
				(1)Requirements and
			 proceduresThe Secretary shall—
					(A)establish technical
			 capability requirements and standard operating procedures for the use of
			 nonintrusive inspection and radiation detection equipment in conjunction with
			 CSI;
					(B)require that the
			 equipment operated at each port designated under CSI be operated in accordance
			 with the requirements and procedures established under subparagraph (A);
			 and
					(C)continually monitor the
			 technologies, processes, and techniques used to inspect cargo at ports
			 designated under CSI.
					(2)Considerations
					(A)Consistency of
			 standards and proceduresIn establishing the technical capability
			 requirements and standard operating procedures under paragraph (1)(A), the
			 Secretary shall take into account any such relevant standards and procedures
			 utilized by other Federal departments or agencies as well as those developed by
			 international bodies.
					(B)ApplicabilityThe
			 technical capability requirements and standard operating procedures established
			 pursuant to paragraph (1)(A) shall not apply to activities conducted under the
			 Megaports Initiative of the Department of Energy.
					(3)Foreign
			 assistance
					(A)In
			 generalThe Secretary, in
			 coordination with the Secretary of State, the Secretary of Energy, and other
			 Federal agencies, shall identify foreign assistance programs that could
			 facilitate the implementation of cargo security antiterrorism measures at ports
			 designated under CSI and foreign ports not designated under CSI that lack
			 effective antiterrorism measures.
					(B)AcquisitionNotwithstanding
			 any other provision of law, the Secretary may—
						(i)lease, loan, provide, or
			 otherwise assist in the deployment of non-intrusive inspection and handheld
			 radiation detection equipment at foreign air, land, and sea ports under such
			 terms and conditions as the Secretary prescribes, including nonreimbursable
			 loans or the transfer of ownership of equipment; and
						(ii)provide training and
			 technical assistance for domestic or foreign personnel responsible for
			 operating or maintaining such equipment.
						(C)TrainingThe
			 Secretary may provide training on the use of inspection equipment, or other
			 training that the Secretary determines to be appropriate to secure the
			 international supply chain, to foreign personnel at each port designated under
			 CSI.
					(h)PersonnelThe
			 Secretary shall—
				(1)annually assess the
			 personnel needs at each port designated under CSI;
				(2)deploy personnel in
			 accordance with the assessment under paragraph (1); and
				(3)consider the potential
			 for remote targeting in decreasing the number of personnel.
				(i)Pilot integrated
			 scanning system
				(1)DesignationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall designate 3 foreign seaports through which containers pass or are
			 transshipped to the United States to pilot an integrated scanning system that
			 couples nonintrusive inspection equipment and radiation detection equipment,
			 which may be provided by the Megaports Initiative of the Department of Energy.
			 In making designations under this paragraph, the Secretary shall consider 3
			 distinct ports with unique features and differing levels of trade
			 volume.
				(2)Collaboration and
			 cooperationThe Secretary shall collaborate with the Secretary of
			 Energy and cooperate with the private sector and host foreign government to
			 implement this pilot.
				(3)ImplementationNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 achieve a full-scale implementation of the pilot integrated screening system,
			 which shall—
					(A)scan all containers
			 destined for the United States that transit through the port;
					(B)electronically transmit
			 the images and information to CSI personnel in the host country and the
			 National Targeting Center for evaluation and analysis;
					(C)utilize, to the maximum
			 extent practicable, container security devices or other container sealing
			 devices on all containers;
					(D)resolve every radiation
			 alarm according to established Department procedures;
					(E)utilize the information
			 collected to enhance the Automated Targeting System or other relevant programs;
			 and
					(F)store the information for
			 later retrieval and analysis.
					(4)ReportNot
			 later than 120 days after achieving full-scale implementation under paragraph
			 (3), the Secretary, in consultation with the Secretary of Energy and the
			 Secretary of State, shall submit a report, to appropriate congressional
			 committees, that includes—
					(A)an evaluation of the
			 lessons derived from the pilot program implemented under this
			 subsection;
					(B)an analysis of the
			 efficacy of the Automated Targeted System or other relevant programs in
			 utilizing the images captured to examine high-risk containers;
					(C)an evaluation of software
			 that is capable of automatically identifying potential anomalies in scanned
			 containers; and
					(D)a plan and schedule to
			 expand this integrated scanning system to other CSI ports.
					(5)ImplementationAs
			 soon as practicable and possible, an integrated scanning system shall be
			 implemented to scan all containers entering the United States prior to arrival
			 in the United States.
				12.Customs-Trade
			 Partnership Against Terrorism
			(a)In general
				(1)AuthorizationThe
			 Secretary is authorized to establish a voluntary program (to be known as the
			 Customs-Trade Partnership Against Terrorism or
			 C–TPAT) to strengthen and improve the overall security of the
			 international supply chain and United States border security.
				(2)Minimum
			 requirementsThe Secretary shall promulgate regulations that
			 describe the minimum requirements, program tiers, and program benefits of
			 C–TPAT.
				(b)ParticipationImporters,
			 brokers, air, sea, land carriers, and other entities in the international
			 supply chain and intermodal transportation system are eligible to apply to
			 voluntarily enter into partnerships with the Department.
			(c)Minimum
			 requirementsAn applicant seeking to participate in C–TPAT
			 shall—
				(1)demonstrate a history of
			 moving commerce in the international supply chain to and from the United
			 States;
				(2)conduct an assessment of
			 its supply chains based upon security criteria established by the Secretary,
			 including—
					(A)business partner
			 requirements;
					(B)container
			 security;
					(C)physical security and
			 access controls;
					(D)personnel
			 security;
					(E)procedural
			 security;
					(F)security training and
			 threat awareness; and
					(G)information technology
			 security;
					(3)implement and maintain
			 security measures and supply chain security practices meeting security
			 criteria; and
				(4)meet all other
			 requirements established by the Secretary.
				(d)Certification
				(1)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall update guidelines for certifying a participant’s security measures and
			 supply chain security practices.
				(2)Tier one
			 benefitsThe Secretary may offer limited benefits to C–TPAT
			 participants whose security measures and supply chain security practices have
			 been certified in accordance with the guidelines established pursuant to
			 paragraph (1). Such benefits may not include reduced scores in the Automated
			 Targeting System.
				(e)Validation
				(1)In
			 generalNot later than 1 year after a C–TPAT participant has been
			 certified under subsection (d)(1), the Secretary shall validate, directly or
			 through certified third parties (as provided under subsection (f)), the
			 security measures and supply chain security practices of that participant. Such
			 validation shall include visits to foreign locations utilized by the C–TPAT
			 participant as part of the participant’s supply chain or chains.
				(2)GuidelinesNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall update guidelines for validating a participant’s security measures and
			 supply chain security practices.
				(3)Consequences for failed
			 validationIf a C–TPAT participant’s security measures and supply
			 chain security practices fail to meet validation requirements—
					(A)the participant may not
			 receive the benefits of validation; and
					(B)the Commissioner of
			 United States Customs and Border Protection may deny the participant all
			 benefits under C–TPAT.
					(4)Right of
			 appealA C–TPAT participant described under paragraph (3)
			 may—
					(A)file an appeal with the
			 Secretary of the Commissioner’s decision under paragraph (3)(B) to deny
			 benefits under C–TPAT; and
					(B)request
			 revalidation.
					(5)Tier two
			 benefitsThe Secretary shall extend benefits to each participant
			 who has been validated under this subsection, which may include—
					(A)reduced searches;
					(B)priority processing for
			 searches; and
					(C)reduced scores in the
			 Automated Targeting System.
					(f)Third party
			 certification
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall develop and issue minimum standard operating
			 procedures and requirements for third parties to conduct validations of C-TPAT
			 participants. These third parties shall be certified and monitored as outlined
			 in this subsection.
				(2)Certification of third
			 party entitiesThe Secretary shall issue a certificate of
			 conformance to a third party to conduct validations under this section if the
			 third party—
					(A)demonstrates to the
			 satisfaction of the Secretary that the third party is capable of performing
			 validations in accordance with standard operating procedures and
			 requirements;
					(B)agrees to perform
			 validations in accordance with such standard operating procedures and
			 requirements;
					(C)signs an agreement to
			 protect all proprietary information of C–TPAT participants with respect to
			 which the entity will conduct validations;
					(D)has no beneficial
			 interest in or any direct or indirect control over the C–TPAT participant that
			 is contracting for the validation services; and
					(E)has no other conflict of
			 interest with respect to the C–TPAT participant.
					(3)MonitoringThe
			 Secretary shall regularly monitor and inspect the operations of a third party
			 conducting validations under this section to ensure that the third party is
			 meeting the minimum standard operating procedures and requirements for the
			 validation of C–TPAT participants established under subsection (e) and all
			 other applicable requirements for validation services as determined by the
			 Secretary.
				(4)RevocationIf
			 the Secretary finds that a third party is not meeting the minimum standard
			 operating procedures and requirements, the Secretary shall—
					(A)revoke the entity’s
			 certificate of conformance issued under subsection; and
					(B)review any validations
			 conducted by the entity.
					(5)Validation
			 decisionThe decision to designate a C–TPAT participant as a tier
			 2 or GreenLane member is solely within the discretion of the Secretary or the
			 Secretary’s designee.
				(6)ExclusionA
			 certified third party may not determine the status of a C–TPAT
			 participant.
				(g)RevalidationThe
			 Secretary shall establish a process for revalidating C–TPAT participants. Such
			 revalidation shall occur on the basis of risk not less frequently than once
			 during every 4-year period following validation.
			13.GreenLane
			 designation
			(a)EstablishmentThe
			 Secretary shall establish a third tier of C–TPAT (referred to in this section
			 as the GreenLane) that offers additional benefits to validated
			 C–TPAT participants that demonstrate a sustained commitment beyond the minimum
			 requirements for participation in C–TPAT.
			(b)Basic
			 requirementsThe Secretary shall designate requirements for
			 GreenLane participants, which shall include—
				(1)voluntary submission of
			 additional data elements, as determined by the Secretary and as informed by the
			 plan required under section 6 submitted on shipments before loading;
				(2)cargo is loaded at a port
			 designated under CSI, or other designated foreign port as determined by the
			 Secretary, for transit to the United States;
				(3)cargo is loaded on a
			 vessel with a vessel security plan approved or accepted under section 70103(c)
			 of title 46, United States Code, or on a vessel with a valid International Ship
			 Security Certificate as provided for under part 104 of title 33, Code of
			 Federal Regulations;
				(4)the supply chain
			 visibility procedures established by the Secretary under subsection (f)(1)(A)
			 are utilized;
				(5)container security
			 devices meeting the standards and procedures established by the Secretary under
			 subsection (f)(1)(B) are utilized;
				(6)cargo complies with
			 additional security criteria established by the Secretary beyond the minimum
			 requirements for C–TPAT participation under section 12(c), particularly in the
			 area of access controls; and
				(7)cargo complies with any
			 other requirements determined by the Secretary.
				(c)Non-containerized
			 cargoThe Secretary shall designate requirements for GreenLane
			 participation specific to non-containerized cargoes. Nothing in this section
			 shall be construed to preclude participation in GreenLane by importers of
			 non-containerized cargoes that otherwise meet the requirements under this
			 section.
			(d)Containers transhipped
			 through Canada or Mexico under GreenLaneContainers entering the
			 United States under GreenLane at a land border port of entry shall undergo the
			 equivalent, appropriate level of scrutiny, through screening, examination, or
			 search, as containers arriving at a United States port of entry from a foreign
			 seaport, and as provided by bilateral commitments between the United States and
			 Canada and the United States and Mexico, respectively.
			(e)Consequences for lack
			 of compliance
				(1)In
			 generalAny participant whose security measures and supply chain
			 security practices have been found by the Secretary to be out of compliance
			 with any requirements of GreenLane shall be denied all benefits under
			 GreenLane.
				(2)Right of
			 appealGreenLane participants under paragraph (1) shall have the
			 right to appeal denial of benefits decisions to the Secretary and request
			 redesignation under GreenLane.
				(f)Rulemaking
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with private sector stakeholders, shall
			 promulgate regulations that establish—
					(A)requirements for supply
			 chain visibility procedures;
					(B)performance standards for
			 container security devices and protocols for their use; and
					(C)any other GreenLane
			 requirements that the Secretary considers appropriate, including requirements
			 building upon security measures and supply chain security best practices
			 contained in the C–TPAT minimum requirements set forth in section 12(c).
					(2)BenefitsNot
			 later than 2 years after the date of enactment of this Act, the Secretary, in
			 consultation with the Commercial Operations Advisory Committee, shall
			 promulgate regulations providing benefits for participation in GreenLane, which
			 may include—
					(A)the expedited release of
			 GreenLane cargo into destination ports within the United States during all
			 threat levels designated by the Secretary or the Commandant of the Coast
			 Guard;
					(B)reduced or eliminated
			 bonding requirements for GreenLane cargo;
					(C)preference to vessels (as
			 described in section 5(b));
					(D)further reduced
			 inspections;
					(E)priority processing for
			 inspections;
					(F)further reduced scores in
			 the Automated Targeting System; and
					(G)streamlined billing of
			 any customs duties or fees.
					(3)Other modes of
			 transportationThe Secretary shall consider establishment of
			 GreenLane requirements and benefits for cargo entering the United States by
			 non-maritime modes of transportation.
				14.Joint operations
			 center
			(a)EstablishmentNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 establish joint operation centers for maritime and cargo security to—
				(1)enhance information
			 sharing;
				(2)facilitate day-to-day
			 operational coordination; and
				(3)in the case of a maritime
			 transportation security incident, facilitate incident management and
			 response.
				(b)OrganizationTo
			 the extent practicable, a joint operations center shall be colocated with the
			 command center for each Coast Guard sector and shall utilize existing
			 facilities. The Secretary may utilize virtual connectivity to accomplish the
			 goals of this section.
			(c)ParticipationThe
			 following entities shall participate in each joint operations center for
			 maritime and cargo security:
				(1)The United States Coast
			 Guard.
				(2)United States Customs and
			 Border Protection.
				(3)United States Immigration
			 and Customs Enforcement.
				(4)The Department of
			 Defense, as appropriate.
				(5)The Federal Bureau of
			 Investigation.
				(6)Other Federal agencies
			 with a presence at a particular port, as appropriate, or as otherwise selected
			 by the Secretary.
				(7)State, local, and
			 international law enforcement and first responder agencies responsible for the
			 port, as appropriate, or as otherwise selected by the Secretary.
				(8)Port authority
			 representatives, maritime exchanges, private sector stakeholders, and other
			 entities subject to an Area Maritime Security Plan, as selected by the
			 Secretary.
				(d)ResponsibilitiesEach
			 joint operations center for maritime and cargo security shall—
				(1)assist, as appropriate,
			 in the implementation of maritime transportation security plans developed under
			 section 70103 of title 46, United States Code;
				(2)assist, as appropriate,
			 in the implementation of transportation security incident response plans
			 required under section 70104 of such title;
				(3)carry out information
			 sharing activities consistent with those required under section 1016 of the
			 National Security Intelligence Reform Act of 2004 (6 U.S.C. 485) and the
			 Homeland Security Information Sharing Act (6 U.S.C. 481 et seq.);
				(4)conduct, as appropriate
			 to the vessel traffic criteria within the center’s area of responsibility,
			 short- and long-range vessel tracking under sections 70114 and 70115 of such
			 title 46, United States Code;
				(5)facilitate communication
			 and coordination with private sector stakeholders during a transportation
			 security incident involving the port; and
				(6)carry out such other
			 responsibilities as determined by the Secretary.
				(e)Security
			 clearancesThe Secretary shall sponsor and expedite individuals
			 participating in the joint operations centers in gaining or maintaining their
			 security clearances. Through the Captain of the Port, the Secretary may
			 identify key individuals who should participate. In addition, the port or other
			 entities may appeal to the Captain of the Port for sponsorship.
			(f)Security
			 incidentsDuring a transportation security incident involving the
			 port, the Coast Guard Captain of the Port designated by the Commandant of the
			 Coast Guard shall act as the initial incident commander, unless otherwise
			 directed by the President.
			(g)Rule of
			 constructionNothing in this section shall be construed to affect
			 the standard command and control procedures for operational entities in the
			 Department, unless so directed by the Secretary.
			(h)ImplementationNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit an implementation plan for this section, to appropriate
			 congressional committees, which describes, for each joint operations
			 center—
				(1)the location;
				(2)the specific
			 participating entities;
				(3)the implementation costs;
			 and
				(4)the necessary resources
			 for operation and maintenance, including the cost-sharing requirements for
			 other agencies and participants.
				15.Research, development,
			 test, and evaluation
			(a)Reauthorization of
			 Homeland Security Science and Technology Advisory Committee
				(1)In
			 generalSection 311(j) of the Homeland Security Act of 2002 (6
			 U.S.C. 191(j)) is amended by striking 3 years after the effective date
			 of this Act and inserting on December 31, 2008.
				(2)Effective date and
			 applicationThe amendment made by paragraph (1) shall be
			 effective as if enacted on the date of enactment of the Homeland Security Act
			 of 2002.
				(3)Advisory
			 committeeThe Under Secretary for Science and Technology shall
			 utilize the Homeland Security Science and Technology Advisory Committee, as
			 appropriate, to provide outside expertise in advancing cargo security
			 technology.
				(b)Duties of
			 SecretaryThe Secretary shall—
				(1)direct research,
			 development, test, and evaluation efforts in furtherance of maritime and cargo
			 security;
				(2)encourage the ingenuity
			 of the private sector in developing and testing technologies and process
			 innovations in furtherance of these objectives; and
				(3)evaluate such
			 technologies.
				(c)CoordinationThe
			 Secretary, acting through the Under Secretary for Science and Technology, in
			 consultation with the Under Secretary for Policy, the Director of Cargo
			 Security Policy, and the Chief Financial Officer, shall ensure that—
				(1)research, development,
			 test, and evaluation efforts funded by the Department in furtherance of
			 maritime and cargo security are coordinated to avoid duplication of efforts;
			 and
				(2)the results of such
			 efforts are shared throughout the Department, as appropriate.
				(d)Operation safe
			 commerce
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall initiate a grant program, as part of Operation Safe
			 Commerce, to—
					(A)integrate nonintrusive
			 inspection and radiation detection equipment with automatic identification
			 methods for containers, vessels, and vehicles;
					(B)test physical access
			 control protocols and technologies;
					(C)create a data sharing
			 network capable of transmitting in a secure manner, data regarding the movement
			 of cargo in the international supply chain submitted by entities participating
			 in the international supply chain to the Department for use in targeting
			 efforts; and
					(D)otherwise further
			 maritime and cargo security, as determined by the Secretary.
					(2)Supply chain security
			 for special container and noncontainerized cargoThe Secretary
			 shall consider demonstration projects that further the security of the
			 international supply chain for special container cargo, including refrigerated
			 containers, and noncontainerized cargo, including roll-on/roll-off, break-bulk,
			 liquid, and dry bulk cargo.
				(3)Competitive selection
			 processThe Secretary shall select grant recipients under
			 paragraph (1) through a competitive process based on—
					(A)the extent to which the
			 applicant can demonstrate that personnel, laboratory, and organizational
			 resources will be available to the applicant to carry out the activities
			 authorized under this subsection;
					(B)the applicant’s
			 capability to provide leadership in making national and regional contributions
			 to the solution of maritime and cargo security issues;
					(C)the extent to which the
			 applicant’s programs, projects, and activities under the grant will address
			 highest risk priorities as determined by the Secretary; and
					(D)any other criteria the
			 Secretary determines to be appropriate.
					(4)Administrative
			 provisions
					(A)Prohibition on
			 duplication of effortBefore awarding any grant under this
			 subsection, the Secretary shall coordinate with other Federal departments and
			 agencies to ensure the grant will not duplicate work already being carried out
			 with Federal funding.
					(B)Accounting, reporting,
			 and review proceduresThe Secretary shall establish accounting,
			 reporting, and review procedures to ensure that—
						(i)amounts made available
			 under this subsection are used for the purpose for which such amounts were made
			 available;
						(ii)amounts made available
			 under this subsection are properly accounted for; and
						(iii)amounts not used for
			 such purpose and amounts not expended are recovered.
						(C)Record
			 keepingGrant recipients under this subsection shall—
						(i)maintain all records
			 related to expenditures and obligations of amounts provided under the grant;
			 and
						(ii)make such records
			 available upon request to the Secretary for audit and examination.
						(D)ReviewThe
			 Secretary shall annually review the programs, projects, and activities carried
			 out using amounts made available under grants awarded under this subsection to
			 ensure that obligations and expenditures of such amounts are consistent with
			 the purposes for which such amounts are made available.
					(5)Annual
			 reportNot later than March 1 of each year, the Secretary shall
			 submit a report detailing the results of Operation Safe Commerce to appropriate
			 congressional committees.
				(e)GreenLane
			 technologyThe Secretary shall, not less frequently than once
			 every 2 years—
				(1)review the technology
			 requirements and standards established under section 10; and
				(2)test future supply chain
			 visibility procedures, container security devices, and other systems as they
			 become commercially available to track and secure containers and the smallest
			 exterior packaging units loaded into containers.
				16.Port Security Grant
			 Program
			(a)Grants
			 authorizedThe Secretary, acting through the Office for Domestic
			 Preparedness, shall establish a grant program to allocate Federal financial
			 assistance, on the basis of risk and need—
				(1)to mitigate risks as
			 identified by the Secretary;
				(2)to help implement Area
			 Maritime Transportation Security plans required under section 70103(b) of title
			 46, United States Code;
				(3)to correct port security
			 vulnerabilities identified through vulnerability assessments approved by the
			 Secretary; or
				(4)to non-Federal projects
			 contributing to the overall security of an individual port or the system of
			 ports in the United States, as determined by the Secretary.
				(b)Grantee
			 selectionIn awarding grants under this Act, the Secretary
			 shall—
				(1)take into account
			 national economic and strategic defense considerations of individual
			 ports;
				(2)strongly encourage
			 efforts to promote—
					(A)integration of port-wide
			 security, including supply chain initiatives;
					(B)information and
			 intelligence sharing; and
					(C)joint efforts, such as
			 joint operations centers, among all port stakeholders; and
					(3)consider funding major
			 projects in phases over multiple years.
				(c)Multiple phase
			 projects
				(1)Funding
			 limitationNot more than 20 percent of the total grant funds
			 awarded under this section in any fiscal year may be awarded for projects that
			 span multiple years.
				(2)PriorityIn
			 determining grant recipients under this section, the Secretary may give
			 preference to continuing to fund multiyear projects that have previously
			 received funding under this section.
				(d)Use of
			 fundsGrants awarded under this section may be used—
				(1)to mitigate risks, as
			 identified by the Secretary;
				(2)to help implement Area
			 Maritime Transportation Security Plans required under section 70103(b) of title
			 46, United States Code;
				(3)to correct port security
			 vulnerabilities identified through vulnerability assessments approved by the
			 Secretary;
				(4)for the salaries,
			 benefits, overtime compensation, and other costs of additional security
			 personnel for State and local agencies for activities required by the Area
			 Maritime Security Plan for a port area if—
					(A)the Secretary increases
			 the threat level under the Homeland Security Advisory System to Code Orange or
			 Code Red;
					(B)the Commandant of the
			 Coast Guard raises the Maritime Security level to MARSEC Level 2 or 3;
			 or
					(C)the Secretary otherwise
			 authorizes such costs;
					(5)for the cost of
			 acquisition, operation, and maintenance of equipment that contributes to the
			 overall security of the port area, as identified in the Area Maritime Security
			 Plan if the need is based upon vulnerability assessments approved by the
			 Secretary or identified in the Area Maritime Security Plan;
				(6)to purchase or upgrade
			 equipment, including computer software;
				(7)to establish or enhance
			 mechanisms for information sharing, including classified information;
				(8)to develop joint
			 operations centers (as described in section 14) that bring together Federal,
			 State, and local officials and stakeholders into a common operation center that
			 is focused on area maritime and cargo security;
				(9)to conduct vulnerability
			 assessments approved by the Secretary; and
				(10)to conduct port-wide
			 exercises to strengthen emergency preparedness of Federal, State, and local
			 officials responsible for port security, including law enforcement personnel
			 and firefighters and other first responders, in support of the Area Maritime
			 Security Plan.
				(e)Prohibited
			 usesGrants awarded under this section may not be used to—
				(1)construct buildings or
			 other physical facilities, except those otherwise authorized under section 611
			 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5121 et seq.), including those facilities in support of subsection
			 (d)(5), and specifically approved by the Secretary; or
				(2)acquire land, unless such
			 use is specifically approved by the Secretary in support of subsection
			 (d)(5).
				(f)Matching
			 requirementsExcept as provided in paragraph (2), Federal funds
			 for any eligible project under this section shall be determined by the
			 Secretary.
			(g)Application
				(1)In
			 generalAny entity subject to an Area Maritime Transportation
			 Security Plan may submit an application for a grant under this section, at such
			 time, in such form, and containing such information and assurances as the
			 Secretary, working through the Office for Domestic Preparedness, may
			 require.
				(2)Minimum standards for
			 payment or reimbursementEach application submitted under
			 paragraph (1) shall include—
					(A)a comprehensive
			 description of—
						(i)the need for the
			 project;
						(ii)the methodology for
			 coordinating the project into the security of the greater port area, as
			 identified in the Area Maritime Security Plan;
						(iii)any existing
			 cooperation agreements with other port facilities, vessels, or organizations
			 that benefit security of the entire port; and
						(iv)the applicability of the
			 project to the Area Maritime Transportation Security Plan; and
						(B)a determination by the
			 Captain of the Port that the security project—
						(i)addresses or corrects
			 port security vulnerabilities identified by the Coast Guard, or through port
			 security vulnerability assessments approved by the Secretary; and
						(ii)helps to ensure
			 compliance with the Area Maritime Transportation Security Plan.
						(3)Procedural
			 safeguardsThe Secretary, in consultation with the Office of the
			 Inspector General, shall issue guidelines to establish appropriate accounting,
			 reporting, and review procedures to ensure that—
					(A)grant funds are used for
			 the purposes for which they were made available;
					(B)grantees have properly
			 accounted for all expenditures of grant funds; and
					(C)grant funds not used for
			 such purposes and amounts not obligated or expended are returned.
					(4)Project approval
			 requiredThe Secretary may not award a grant under this section
			 unless the Secretary determines that—
					(A)the project to be carried
			 out with such grant funding—
						(i)is consistent with
			 vulnerability assessments approved by the Secretary;
						(ii)supports cooperation or
			 integration of Federal, State, local, and industry stakeholders in the port
			 area; and
						(iii)helps to implement the
			 Area Maritime Transportation Security Plan;
						(B)sufficient funding is
			 available to meet the matching requirement described under subsection
			 (d);
					(C)the project will be
			 completed without unreasonable delay; and
					(D)the recipient has
			 authority to carry out the proposed project.
					(h)Coordination and
			 cooperationThe Secretary—
				(1)shall ensure that all
			 projects that receive grant funding under this section within any area defined
			 in an Area Maritime Transportation Security Plan are coordinated with other
			 projects in such area; and
				(2)may require cooperative
			 agreements among users of the port and port facilities with respect to projects
			 funded under this section.
				(i)Audits and
			 examinationsAll grantees under this section shall maintain such
			 records as the Secretary may require and make such records available for review
			 and audit by the Secretary, the Comptroller General of the United States, or
			 the Inspector General of the Department.
			(j)Annual
			 reportsNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter until October 1, 2013, the Secretary shall submit
			 an unclassified report describing the progress made in meeting the objectives
			 of the port security grant program established under this section to
			 appropriate congressional committees.
			(k)Risk
			 assessmentsThe Secretary shall make available to grant
			 applicants a risk assessment tool, which uses standardized risk criteria, such
			 as the Maritime Security Risk Assessment Model used by the Coast Guard.
			17.Deadline for
			 transportation security cardsSection 70105 of title 46, United States
			 Code, is amended—
			(1)in subsection (a)(1), by
			 striking The Secretary shall prescribe and inserting Not
			 later than December 1, 2006, the Secretary shall prescribe final;
			 and
			(2)in subsection (c)—
				(A)in paragraph (2), by
			 striking The Secretary shall prescribe and inserting Not
			 later than December 1, 2006, the Secretary shall prescribe final;
			 and
				(B)in paragraph (3), by
			 striking The Secretary and inserting Not later than
			 December 1, 2006, the Secretary.
				18.Authorization of
			 appropriations
			(a)Improvements to
			 automated targeting systemThere are authorized to be appropriated
			 $5,000,000 for each of the fiscal years 2007 through 2012 to carry out the
			 provisions of section 6(a).
			(b)Office of cargo
			 security policyThere are authorized to be appropriated for each
			 of the fiscal years 2007 through 2012—
				(1)$4,000,000 to carry out
			 the amendment made by section 8(c); and
				(2)$1,000,000 to carry out
			 the provisions of section 8(d).
				(c)Container security
			 initiativeThere are authorized to be appropriated $175,000,000
			 for each of the fiscal years 2007 through 2012 to carry out the provisions of
			 section 11.
			(d)Customs-trade
			 partnership against terrorismThere are authorized to be
			 appropriated $75,000,000 for each of the fiscal years 2007 through 2012 to
			 carry out the provisions of section 12.
			(e)GreenLane
			 designationThere are authorized to be appropriated $50,000,000
			 for each of the fiscal years 2007 through 2012 to carry out the provisions of
			 section 13.
			(f)Incident
			 response
				(1)In
			 generalThere are authorized to be appropriated $100,000,000 for
			 each of the fiscal years 2007 through 2012 to carry out the provisions of
			 section 14.
				(2)Budget
			 analysisNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit a budget analysis for implementing the
			 provisions of section 14, including additional cost-sharing arrangements with
			 other Federal departments and other participants involved in the joint
			 operation centers, to appropriate congressional committees.
				(g)Operation Safe
			 CommerceThere are authorized
			 to be appropriated $25,000,000 for each of fiscal years 2007 through 2012 to
			 carry out the provisions of section 15(d).
			(h)Port Security Grant
			 ProgramThere are authorized
			 to be appropriated $400,000,000 for each of fiscal years 2007 through 2012 to
			 carry out the grant program established under section 16.
			(i)Other
			 provisionsThere are authorized to be appropriated such sums as
			 may be necessary for each of fiscal years 2007 through 2012 to carry out the
			 provisions of this Act not otherwise provided for under this section.
			(j)Source of
			 fundsAmounts authorized to be appropriated under this section
			 shall originate from duties collected by United States Customs and Border
			 Protection.
			
	
		May 5, 2006
		Reported with an amendment
	
